 



Exhibit 10.1
Execution Copy
CREDIT AGREEMENT
Dated as of April 24, 2008
by and among
IDLEAIRE TECHNOLOGIES CORPORATION,
as Borrower,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS; CERTAIN TERMS
    1  
Section 1.01 Definitions
    1  
Section 1.02 Terms Generally
    16  
Section 1.03 Accounting and Other Terms
    17  
Section 1.04 Time References
    17  
 
       
ARTICLE II THE LOANS
    17  
Section 2.01 Commitments
    17  
Section 2.02 Making the Loans
    17  
Section 2.03 Repayment of Loans; Evidence of Debt
    18  
Section 2.04 Interest
    19  
Section 2.05 Mandatory Reductions of Commitments; Prepayment of Loans
    20  
Section 2.06 Fees
    21  
Section 2.07 Taxes
    21  
 
       
ARTICLE III [RESERVED.]
    23  
 
       
ARTICLE IV FEES, PAYMENTS AND OTHER COMPENSATION
    24  
Section 4.01 Audit and Collateral Monitoring Expenses
    24  
Section 4.02 Payments and Computations
    24  
Section 4.03 Sharing of Payments, Etc.
    24  
Section 4.04 Apportionment of Payments
    25  
Section 4.05 Increased Costs, Reduced Return and Funding Losses
    25  
 
       
ARTICLE V CONDITIONS TO LOANS
    27  
Section 5.01 Conditions Precedent to Effectiveness and Initial Loans
    27  
Section 5.02 Conditions Precedent to All Loans
    30  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    31  
Section 6.01 Representations and Warranties
    31  
 
       
ARTICLE VII COVENANTS OF THE BORROWER
    38  
Section 7.01 Affirmative Covenants
    38  
Section 7.02 Negative Covenants
    43  
 
       
ARTICLE VIII MANAGEMENT, COLLECTION AND STATUS OF ACCOUNTS RECEIVABLE AND OTHER
COLLATERAL
    47  
Section 8.01 Collection of Accounts Receivable; Management of Collateral
    47  
 
       
ARTICLE IX EVENTS OF DEFAULT
    48  
Section 9.01 Events of Default
    48  

- i -



--------------------------------------------------------------------------------



 



              Page
ARTICLE X AGENTS
    52  
Section 10.01 Appointment
    52  
Section 10.02 Nature of Duties
    53  
Section 10.03 Rights, Exculpation, Etc.
    54  
Section 10.04 Reliance
    55  
Section 10.05 Indemnification
    56  
Section 10.06 Agents Individually
    56  
Section 10.07 Successor Agent
    56  
Section 10.08 Collateral Matters
    57  
Section 10.09 Agency for Perfection
    58  
Section 10.10 Actions With Respect To Collateral
    58  
 
       
ARTICLE XI MISCELLANEOUS
    58  
Section 11.01 Notices, Etc.
    58  
Section 11.02 Amendments, Etc.
    59  
Section 11.03 No Waiver; Remedies, Etc.
    60  
Section 11.04 Expenses; Taxes; Attorneys’ Fees
    60  
Section 11.05 Right of Set-off
    61  
Section 11.06 Severability
    61  
Section 11.07 Assignments and Participations
    61  
Section 11.08 Counterparts
    64  
Section 11.09 GOVERNING LAW
    64  
Section 11.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE
    65  
Section 11.11 WAIVER OF JURY TRIAL, ETC.
    65  
Section 11.12 No Party Deemed Drafter
    66  
Section 11.13 Reinstatement; Certain Payments
    66  
Section 11.14 Indemnification
    66  
Section 11.15 Records
    67  
Section 11.16 Binding Effect
    67  
Section 11.17 Interest
    68  
Section 11.18 Confidentiality
    68  
Section 11.19 Integration
    69  
Section 11.20 Termination
    69  
Section 11.21 Limitation on Suits by Agents and Lenders
    69  
Section 11.22 Public Announcements
    70  

- ii -



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     
Schedule 1.01(A)
  Commitments
Schedule 1.01(B)
  Administrative Agent’s Account
Schedule 1.01(C)
  Approved Disbursements
Schedule 6.01(f)
  Litigation; Commercial Tort Claims
Schedule 6.01(g)
  Material Adverse Effect
Schedule 6.01(h)
  Compliance with Law, Etc.
Schedule 6.01(i)
  ERISA
Schedule 6.01(l)
  Adverse Agreements
Schedule 6.01(m)
  Employment Agreements
Schedule 6.01(o)
  Real Property
Schedule 6.01(q)
  Environmental Matters
Schedule 6.01(t)
  Bank Accounts
Schedule 6.01(u)
  Intellectual Property
Schedule 6.01(v)
  Material Contracts
Schedule 6.01(y)
  Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of
Business; Chief Executive Office; FEIN
Schedule 7.02(a)
  Existing Liens
Schedule 7.02(b)
  Existing Indebtedness
Schedule 7.02(e)
  Existing Investments
Schedule 7.02(i)
  Transactions with Affiliates
 
   
Exhibit A-1
  Form of Notice of Borrowing
Exhibit A-2
  Form of Borrowing Certificate
Exhibit B
  Form of Security Agreement
Exhibit C
  Form of Assignment and Acceptance
Exhibit D
  Fee Letter

- iii -



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of April 24, 2008, is made by and among
IDLEAIRE TECHNOLOGIES CORPORATION, a Delaware corporation (the “Borrower”), the
lenders from time to time party hereto (each, a “Lender”, and, collectively, the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
collateral agent for the Lenders (in such capacity, the “Collateral Agent”), and
Wells Fargo, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent” and, together with the Collateral Agent, each an “Agent”,
and, collectively, the “Agents”).
RECITALS
     WHEREAS, the Borrower has asked the Lenders to make loans and advances to
the Borrower consisting of a revolving credit facility in an aggregate principal
amount not to exceed $25,000,000 at any time outstanding, and subject to the
terms and conditions set forth herein, the Lenders are severally, and not
jointly, willing to extend such credit to the Borrower;
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS; CERTAIN TERMS
     Section 1.01 Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:
          “Account Debtor” means each debtor, customer or obligor in any way
obligated on or in connection with any Account Receivable.
          “Account Receivable” means, with respect to any Person, any and all
rights of such Person to payment for goods sold and/or services rendered,
including accounts, general intangibles and any and all such rights evidenced by
chattel paper, instruments or documents, whether due or to become due and
whether or not earned by performance, and whether now or hereafter acquired or
arising in the future, and any proceeds arising therefrom or relating thereto.
          “Administrative Agent” has the meaning specified therefor in the
preamble hereto.
          “Ad Hoc Committee” means the Ad Hoc Committee of the holders of the
Notes solely as holders of the Notes.
          “Administrative Agent’s Account” means an account at Wells Fargo set
forth on Schedule 1.01(B) hereto or another account at Wells Fargo or any other
bank designated by the Administrative Agent from time to time as the account
into which the Borrower shall make all payments to the Administrative Agent for
the benefit of the Agents and the Lenders under this Agreement and the other
Loan Documents.

 



--------------------------------------------------------------------------------



 



          “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” of a Person means the power, directly or indirectly,
either to (i) vote 10% or more of the Capital Stock having ordinary voting power
for the election of directors of such Person or (ii) direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise. Notwithstanding anything herein to the contrary, in no event shall
any Agent or any Lender be considered an “Affiliate” of the Borrower.
          “Agent” has the meaning specified therefor in the preamble hereto.
          “Agents’ Fee” has the meaning specified therefor in Section 2.06(b).
          “Agent-Related Persons” means the Administrative Agent, any sub-agent
and any successor agents thereto (in accordance with the terms of this
Agreement), and the Collateral Agent and any successor agents thereto (in
accordance with the terms of this Agreement), together with their respective
Affiliates, and the officers, directors, employees, counsel, agents, and
attorneys-in-fact of such Persons and their Affiliates.
          “Agreement” means this Credit Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.
          “Approved Disbursements” means the list of approved expenditures and
disbursements of the Borrower and the Guarantors dated April 24, 2008, a copy of
which is attached as Schedule 1.01(C) hereto.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by an assigning Lender and an assignee, and accepted by the Collateral
Agent, in accordance with Section 11.07 hereof and substantially in the form of
Exhibit C hereto or such other form acceptable to the Collateral Agent.
          “Authorized Officer” means, with respect to any Person, the chief
executive officer, chief financial officer, president or CRO of such Person.
          “Available Funds” means, as of any date of determination, the sum of
(a) available funds on deposit at such time in deposit accounts of the Borrower
maintained at SunTrust Bank (other than account number 1000022927304) and
(b) available funds in excess of $1,000 on deposit at such time in each deposit
account of the Borrower or any Guarantor other than any deposit account
maintained at SunTrust Bank. Notwithstanding the foregoing, for purposes of the
initial Funding Date only, the amount of Available Funds shall be deemed to be
$1,200,000.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States.

- 2 -



--------------------------------------------------------------------------------



 



          “Board of Directors” means, with respect to any Person, the board of
directors (or comparable managers) of such Person or any committee thereof duly
authorized to act on behalf of the board.
          “Borrower” has the meaning specified therefor in the preamble hereto.
          “Borrowing Certificate” means a certificate signed by an Authorized
Officer of the Borrower substantially in the form of Exhibit A-2 and delivered
together with each Notice of Borrowing.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in New York City or Minneapolis are authorized or
required to close.
          “Capital Expenditures” means, with respect to any Person for any
period, the sum of (i) the aggregate of all expenditures by such Person and its
Subsidiaries during such period that in accordance with GAAP are or should be
included in “property, plant and equipment” or in a similar fixed asset account
on its balance sheet, whether such expenditures are paid in cash or financed and
including all Capitalized Lease Obligations paid or payable during such period,
and (ii) to the extent not covered by clause (i) above, the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of, or the Capital Stock
of, any other Person.
          “Capital Stock” means (i) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person.
          “Capitalized Lease” means, with respect to any Person, any lease of
real or personal property by such Person as lessee which is (i) required under
GAAP to be capitalized on the balance sheet of such Person or (ii) a transaction
of a type commonly known as a “synthetic lease” (i.e. a lease transaction that
is treated as an operating lease for accounting purposes but with respect to
which payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).
          “Capitalized Lease Obligations” means, with respect to any Person,
obligations of such Person and its Subsidiaries under Capitalized Leases, and,
for purposes hereof, the amount of any such obligation shall be the capitalized
amount thereof determined in accordance with GAAP.
          “Casualty or Condemnation Event” means, with respect to any property
of any Person or any of its Subsidiaries, any loss of, damage to or condemnation
or other taking of, such property for which such Person or any of its
Subsidiaries is entitled to receive, or receives, insurance proceeds,
condemnation awards or other similar proceeds or awards.
          “Change in Law” has the meaning specified therefor in Section 4.05(a).

- 3 -



--------------------------------------------------------------------------------



 



          “Change of Control” has the meaning ascribed thereto in the Indenture.
          “Chapter 11 Case” means a case under Chapter 11 of Title 11 of the
United States Code.
          “Collateral” means all assets and property in which a Lien is granted
or is purported to be granted pursuant to the Security Agreements and the
Mortgages.
          “Collateral Agent” has the meaning specified therefor in the preamble
hereto.
          “Commitment” means, with respect to any Lender, the obligation of such
Lender to make the Loans pursuant to the terms and conditions of this Agreement,
and the amount thereof shall be the amount set forth opposite such Lender’s name
on Schedule 1.01(A) or in the Assignment and Acceptance pursuant to which such
Person becomes a Lender hereunder, as such amount may be modified from time to
time pursuant to the terms of this Agreement.
          “Commitments” means the aggregate amount of the Commitments of all the
Lenders, which aggregate amount shall equal $25,000,000 on the Effective Date.
          “Commitment Termination Fee” has the meaning specified therefor in
Section 2.06(a).
          “Consolidated” means the consolidation in accordance with GAAP of the
accounts or other items as to which such term applies.
          “Contingent Obligation” means, with respect to any Person, any
obligation of such Person guaranteeing or intended to guarantee any
Indebtedness, leases, dividends or other obligations (“primary obligations”) of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (i) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of a primary obligor, (ii) the obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement, (iii) any obligation of such Person,
whether or not contingent, (A) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (B) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (C) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (D) otherwise to assure or
hold harmless the holder of such primary obligation against loss in respect
thereof; provided, however, that the term “Contingent Obligation” shall not
include any product warranties extended in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation with respect to which
such Contingent Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such

- 4 -



--------------------------------------------------------------------------------



 



Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.
          “CRO” has the meaning specified therefor in Section 5.01(h).
          “Default” means an event which, with the giving of notice or the lapse
of time or both, would constitute an Event of Default.
          “DIP Conversion” means, in connection with the commencement of a
Chapter 11 Case for each of the Borrower and any Guarantor, either (i) upon the
written consent of the Lenders (which consent may be withheld in the sole
discretion of the Lenders) and on terms and conditions acceptable to the Lenders
in their sole discretion, the conversion of the Facility to a
debtor-in-possession credit facility, or (ii) the Lenders whose Pro Rata Shares
aggregate at least 75%, in their sole discretion and on terms and conditions
acceptable to them in their sole discretion, enter into a debtor-in-possession
credit facility with the Borrower and any such Guarantor.
          “Disposition” means any transaction, or series of related
transactions, pursuant to which any Person or any of its Subsidiaries sells,
assigns, transfers or otherwise disposes of any property or assets (whether now
owned or hereafter acquired) to any other Person, in each case, whether or not
the consideration therefor consists of cash, securities or other assets owned by
the acquiring Person, excluding any sales of Inventory in the ordinary course of
business on ordinary business terms.
          “Dollar,” “Dollars” and the symbol “$” each means lawful money of the
United States of America.
          “Effective Date” means the first date on which all of the conditions
precedent set forth in Sections 5.01 and 5.02 have been satisfied (or waived by
the Required Lenders in their sole discretion).
          “Employee Plan” means an employee benefit plan (other than a
Multiemployer Plan) covered by Title IV of ERISA and maintained (or that was
maintained at any time during the six (6) calendar years preceding the date of
any borrowing hereunder) for employees of the Borrower or any of its ERISA
Affiliates.
          “Environmental Actions” means any complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter or other communication from any
Person or Governmental Authority involving violations of Environmental Laws or
Releases of Hazardous Materials (i) from any assets, properties or businesses
owned or operated by the Borrower or any predecessor in interest; (ii) from
adjoining properties or businesses; or (iii) onto any facilities which received
Hazardous Materials generated by the Borrower or any predecessor in interest.

- 5 -



--------------------------------------------------------------------------------



 



          “Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other binding determination of any
Governmental Authority imposing liability or establishing standards of conduct
for protection of the environment or other government restrictions relating to
the protection of the environment or the Release, deposit or migration of any
Hazardous Materials into the environment.
          “Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (i) any property presently or
formerly owned by the Borrower or (ii) any facility which received Hazardous
Materials generated by the Borrower.
          “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, and regulations
thereunder, in each case, as in effect from time to time. References to sections
of ERISA shall be construed also to refer to any successor sections.
          “ERISA Affiliate” means, with respect to any Person, any trade or
business (whether or not incorporated) which is a member of a group of which
such Person is a member and which would be deemed to be a “controlled group”
within the meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue
Code.
          “Event of Default” means any of the events set forth in Section 9.01.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Extraordinary Receipts” means any cash received by or paid to or for
the account of any Person not in the ordinary course of business (other than any
amounts so received that constitute Net Cash Proceeds), including, without
limitation, tax refunds, proceeds of judgments and litigation settlements,
pension plan reversions, proceeds of insurance (including, without limitation,
any key man life insurance, but excluding proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), condemnation awards (and payments in lieu thereof), indemnity
payments, any purchase price adjustment received in

- 6 -



--------------------------------------------------------------------------------



 



connection with any purchase agreement, and any refunds or returns of advances
or deposits given to or held by customers or suppliers of any such Person.
          “Facility” means the credit facility provided under this Agreement.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal to, for each day during such period, the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
          “Final Maturity Date” means the date that is the earliest to occur of
(i) the Scheduled Maturity Date, (ii) the date the Total Commitment is
terminated, either voluntarily or involuntarily, whether at stated maturity or
upon an Event of Default, (iii) the first date that the Borrower or any
Guarantor determines to proceed with the sale or liquidation of the Borrower or
any Guarantor (or any material portion of their respective assets), as the case
may be, other than pursuant to a transaction agreed to by the Lenders in their
sole discretion, or (iv) the commencement by the Borrower or any Guarantor of a
Chapter 11 Case.
          “Financial Statements” means the balance sheet of the Borrower for the
Fiscal Year ended December 31, 2007 and the related statement of operations and
cash flows and the statement of shareholders’ equity for the Fiscal Year then
ended.
          “Fiscal Month” means each fiscal month of the Borrower.
          “Fiscal Year” means the fiscal year of the Borrower ending on
December 31 of each year.
          “Funding Date” means the date of the funding of a Loan.
          “GAAP” means generally accepted accounting principles in effect from
time to time in the United States, applied on a consistent basis.
          “Governmental Authority” means any nation or government, any Federal,
state, city, town, municipality, county, local or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          “Guarantor” means each of the Subsidiaries of the Borrower that shall
become a Guarantor as provided in Section 7.01(n).

- 7 -



--------------------------------------------------------------------------------



 



          “Guaranties” means, collectively, the Guaranties made by each
Guarantor in favor of the Collateral Agent for the benefit of the Agents and the
Lenders guaranteeing the Obligations, in the form and substance satisfactory to
the Collateral Agent and the Lenders.
          “Hazardous Material” means (a) any element, compound or chemical that
is defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws; (b) petroleum and its refined products; (c) polychlorinated biphenyls;
(d) any substance exhibiting a hazardous waste characteristic, including,
without limitation, corrosivity, ignitability, toxicity or reactivity as well as
any radioactive or explosive materials; and (e) any raw materials, building
components (including, without limitation, asbestos-containing materials) and
manufactured products containing Hazardous Materials.
          “Hedging Agreement” means any interest rate, foreign currency,
commodity or equity swap, collar, cap, floor or forward rate agreement, or other
agreement or arrangement designed to protect against fluctuations in interest
rates or currency, commodity or equity values (including, without limitation,
any option with respect to any of the foregoing and any combination of the
foregoing agreements or arrangements), and any confirmation executed in
connection with any such agreement or arrangement.
          “Highest Lawful Rate” means, with respect to any Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Obligations under
laws applicable to such Lender which are currently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum non-usurious interest rate than applicable laws now
allow.
          “Indebtedness” means, with respect to any Person, without duplication,
(i) all indebtedness of such Person for borrowed money; (ii) all obligations of
such Person for the deferred purchase price of property or services (other than
trade payables or other accounts payable incurred in the ordinary course of such
Person’s business); (iii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (iv) all obligations and liabilities of such Person
created or arising under any conditional sales or other title retention
agreement with respect to property used and/or acquired by such Person, even
though the rights and remedies of the lessor, seller and/or lender thereunder
may be limited to repossession or sale of such property; (v) all Capitalized
Lease Obligations of such Person; (vi) all obligations and liabilities,
contingent or otherwise, of such Person, in respect of letters of credit,
acceptances and similar facilities; (vii) all obligations and liabilities,
calculated on a basis satisfactory to the Required Lenders and in accordance
with accepted practice, of such Person under Hedging Agreements; (viii) all
Contingent Obligations of such Person; (ix) liabilities incurred under Title IV
of ERISA with respect to any plan (other than a Multiemployer Plan) covered by
Title IV of ERISA and maintained for employees of such Person or any of its
ERISA Affiliates; (x) withdrawal liability incurred under ERISA by such Person
or any of its ERISA Affiliates with respect to any

- 8 -



--------------------------------------------------------------------------------



 



Multiemployer Plan; and (xi) all obligations referred to in clauses (i) through
(x) of this definition of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) a Lien upon property owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness. The Indebtedness
of any Person shall include the Indebtedness of any partnership of or joint
venture in which such Person is a general partner or a joint venturer.
          “Indemnified Matters” has the meaning specified therefor in
Section 11.14(a).
          “Indemnified Party” has the meaning specified therefor in
Section 11.14(a).
          “Indenture” means that certain Indenture, dated as of December 30,
2005, by and among the Borrower, the Indenture Trustee and the Indenture
Collateral Agent (as such Indenture may be amended, modified or supplemented
from time to time).
          “Indenture Collateral” means “Collateral”, as such term is defined in
the Indenture.
          “Indenture Collateral Agent” means Wells Fargo, in its capacity as the
collateral agent under the Indenture and the Collateral Agreements (as defined
in the Indenture), together with its successors in such capacity.
          “Indenture Documents” means the Indenture and the Collateral
Agreements (as defined in the Indenture).
          “Indenture Event of Default” means an Event of Default (as defined in
the Indenture).
          “Indenture Trustee” means Wells Fargo Bank, National Association, in
its capacity as a trustee under the Indenture.
          “Intercreditor Agreement” has the meaning ascribed thereto in the
Indenture.
          “Interest Payment Date” has the meaning specified therefor in
Section 2.04(a).
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended (or any successor statute thereto) and the regulations thereunder.
          “Inventory” means, with respect to any Person, all goods and
merchandise of such Person, including, without limitation, all raw materials,
work-in-process, packaging, supplies, materials and finished goods of every
nature used or usable in connection with the shipping, storing, advertising or
sale of such goods and merchandise, whether now owned or hereafter acquired, and
all such other property the sale or other disposition of which would give rise
to an Account Receivable or cash.

- 9 -



--------------------------------------------------------------------------------



 



          “Lease” means any lease of real property to which the Borrower is a
party as lessor or lessee.
          “Lender” has the meaning specified therefor in the preamble hereto.
          “Lender-Related Persons” means, with respect to any Lender, such
Lender, together with such Lender’s Affiliates, and the officers, directors,
employees, counsel, agents, and attorneys-in-fact of such Lender and such
Lender’s Affiliates.
          “Lien” means any mortgage, deed of trust, pledge, lien (statutory or
otherwise), security interest, charge or other encumbrance or security,
including, without limitation, any conditional sale or title retention
arrangement, any Capitalized Lease and any assignment, deposit arrangement or
financing lease intended as, or having the effect of, security.
          “Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.01 hereof.
          “Loan Document” means this Agreement, any Guaranty, any Security
Agreement, any Mortgage, the Intercreditor Agreement and any other agreement,
instrument, and other document executed and delivered pursuant hereto or thereto
or otherwise evidencing or securing any Loan or any other Obligation, including
all amendments, modifications and supplements and any exhibits or schedules
thereto.
          “Material Adverse Effect” means a material adverse effect on any of
(i) the business, assets, properties, condition (financial or otherwise),
operations, performance or results of operations of the Borrower and the
Guarantors (including their respective subsidiaries and their respective
businesses), taken as a whole, (ii) the ability (other than the financial
ability) of the Borrower or any Guarantor to perform any of their respective
obligations under any Loan Document, (iii) the legality, validity or
enforceability of this Agreement or any other Loan Document, (iv) the rights and
remedies of any Agent or any Lender under any Loan Document or (v) the validity,
perfection or priority of the Liens in favor of the Collateral Agent for the
benefit of the Lenders on any material portion of the Collateral; provided,
however, that the resignation or removal of any of the Borrower’s existing (as
of the Effective Date) senior officers (other than Lynn Youngs and the CRO
referred to in Section 5.01(h)) shall not, in and of itself, be deemed to
constitute a Material Adverse Effect.
          “Material Contract” means, with respect to any Person, (i) each
contract or agreement to which such Person or any of its Subsidiaries is a party
involving aggregate consideration payable to or by such Person or such
Subsidiary of $250,000 or more during any calendar year (other than purchase
orders in the ordinary course of business of such Person or such Subsidiary) and
(ii) all other contracts or agreements the breach or termination of which could
reasonably be expected to have a Material Adverse Effect.
          “Maximum Revolving Credit Amount” means, at any time, an amount equal
to the lesser of (a) the Total Commitment at such time and (b)(i) the sum of
(A) the aggregate amount of expenditures and disbursements shown in the Approved
Disbursements and (B) any

- 10 -



--------------------------------------------------------------------------------



 



other expenditures and disbursements requested by the Borrower to be funded with
the proceeds of Loans but only to the extent that such other expenditures and
disbursements have been approved in writing by the Required Lenders, which
approval may be granted or withheld in their sole discretion, minus (ii) the
aggregate amount of Available Funds at the time of each Notice of Borrowing.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Mortgages” means (a) if requested by the Required Lenders, each of
the mortgages made by the Borrower in favor of the Collateral Agent for the
benefit of the Agents and the Lenders and recorded against real property owned
or leased by the Borrower and delivered to the Collateral Agent and (b) any
other mortgage on real property owned or leased by the Borrower entered into
pursuant to Section 7.01(j), in each case in form and substance reasonably
satisfactory to the Required Lenders.
          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any of its ERISA Affiliates
has contributed to, or has been obligated to contribute, at any time during the
preceding six (6) years.
          “Net Cash Proceeds” means, (i) with respect to any Disposition by any
Person or any of its Subsidiaries, the amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Person or such
Subsidiary, in connection therewith after deducting therefrom only (A) the
principal amount of any Indebtedness secured by any Lien permitted by
Section 7.02(a) on any asset (other than Indebtedness assumed by the purchaser
of such asset) which is required to be, and is, repaid in connection with such
Disposition (other than Indebtedness under this Agreement), (B) reasonable
expenses related thereto incurred by such Person or such Subsidiary in
connection therewith, (C) transfer taxes paid to any taxing authorities by such
Person or such Subsidiary in connection therewith, and (D) net income taxes to
be paid in connection with such Disposition (after taking into account any tax
credits or deductions and any tax sharing arrangements) and (ii) with respect to
any Casualty or Condemnation Event, the aggregate cash proceeds of insurance,
condemnation awards and other compensation received (directly or indirectly)
from time to time by or on behalf of such Person or such Subsidiary, in
connection therewith after deducting therefrom only (A) the principal amount of
any Indebtedness secured by any Lien permitted by Section 7.02(a) on any asset
subject to such Casualty or Condemnation Event which is required to be, and is,
repaid in connection with such Casualty or Condemnation Event (other than
Indebtedness under this Agreement), (B) reasonable expenses related thereto
incurred by such Person or such Subsidiary in connection therewith, (C) transfer
taxes, if any, paid to any taxing authorities by such Person or such Subsidiary
as a result of such Casualty or Condemnation Event, and (D) net income taxes, if
any, to be paid in connection with such Casualty or Condemnation Event (after
taking into account any tax credits or deductions and any tax sharing
arrangements).
          “New Lending Office” has the meaning specified therefor in
Section 2.07(d).
          “Non-U.S. Lender” has the meaning specified therefor in
Section 2.07(d).

- 11 -



--------------------------------------------------------------------------------



 



          “Notes” means the 13% Senior Secured Discount Notes due 2012 of the
Borrower.
          “Notice of Borrowing” has the meaning specified therefor in
Section 2.02(a).
          “Obligations” means all present and future indebtedness, obligations,
and liabilities of the Borrower and the Guarantors to the Agents, the Lenders
and any Indemnified Party arising under or payable pursuant to the Loan
Documents (whether or not the right of payment in respect of such claim is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
disputed, undisputed, legal, equitable, secured, unsecured, and whether or not
such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 9.01). Without limiting the generality of the foregoing,
the Obligations include (a) the obligation to pay principal, interest, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by the Borrower or any Guarantor under the Loan Documents, and (b) the
obligation of the Borrower or any Guarantor to reimburse any amount in respect
of any of the foregoing that any Agent or any Lender (in its sole discretion)
may elect to pay or advance on behalf of the Borrower. For the avoidance of
doubt, “Obligations” shall include, without limitation, the Commitment
Termination Fee that would be due and payable upon the termination of the Total
Commitment pursuant to Section 2.06(a).
          “Other Taxes” has the meaning specified therefor in Section 2.07(b).
          “Participant Register” has the meaning specified therefor in
Section 11.07(g).
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Permitted Indebtedness” means:
          (a) any Indebtedness owing to any Agent and any Lender under this
Agreement and the other Loan Documents;
          (b) any Indebtedness existing on the Effective Date, as described on
Schedule 7.02(b); and
          (c) any Indebtedness that by its terms is expressly subordinated in
right of payment to the prior payment in full of the Loans and the Notes on
terms and conditions and evidenced by documentation satisfactory to the Lenders
in their sole discretion.
          “Permitted Investments” means (i) marketable direct obligations issued
or unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(ii) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody’s or A-1 by Standard & Poor’s; (iii) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking

- 12 -



--------------------------------------------------------------------------------



 



institutions, each of which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than $500,000,000
or is a bank at which the Borrower currently has any deposit account;
(iv) repurchase agreements having maturities of not more than 90 days from the
date of acquisition which are entered into with major money center banks
included in the commercial banking institutions described in clause (iii) above
and which are secured by readily marketable direct obligations of the United
States Government or any agency thereof; (v) money market accounts maintained
with mutual funds having assets in excess of $2,500,000,000; and (vi) tax exempt
securities rated A or higher by Moody’s or A+ or higher by Standard & Poor’s.
          “Permitted Liens” means:
          (a) Liens securing the Obligations;
          (b) Liens for taxes, assessments and governmental charges the payment
of which is not required under Section 7.01(b);
          (c) Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, bankers’, materialmen’s and other similar Liens arising in the
ordinary course of business and securing obligations (other than Indebtedness
for borrowed money) that are not overdue by more than thirty (30) days or are
being contested in good faith and by appropriate proceedings promptly initiated
and diligently conducted, and a reserve or other appropriate provision, if any,
as shall be required by GAAP shall have been made therefor;
          (d) Liens existing on the Effective Date, as and to the extent
described on Schedule 7.02(a), but not the extension of coverage thereof to
other property or the extension of maturity, refinancing or other modification
of the terms thereof or the increase of the Indebtedness or other liabilities
secured thereby;
          (e) deposits and pledges of cash securing (i) obligations incurred in
respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds, but only to the
extent such deposits or pledges are made or otherwise arise in the ordinary
course of business and secure obligations not past due; and
          (f) easements, zoning restrictions and similar encumbrances on real
property and minor irregularities in the title thereto that do not materially
impair the value of such property or its use by the Borrower in the normal
conduct of the Borrower’s business.
          “Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.
          “PIK Notice” has the meaning specified therefor in Section 2.04.

- 13 -



--------------------------------------------------------------------------------



 



          “Plan” means any Employee Plan or Multiemployer Plan.
          “Post-Default Rate” means a rate of interest per annum equal to the
rate of interest otherwise in effect from time to time pursuant to the terms of
this Agreement plus 2.00%.
          “Pro Rata Share” means, with respect to any Lender, (a) prior to the
Total Commitment being terminated or reduced to zero, the percentage obtained by
dividing such Lender’s Commitment by the Total Commitment, and (b) from and
after the time the Total Commitment has been terminated or reduced to zero, the
percentage obtained by dividing the aggregate unpaid principal amount of such
Lender’s Loans by the aggregate unpaid principal amount of all Loans.
          “Professional Fees” has the meaning specified therefor in
Section 11.04.
          “Reference Bank” means Wells Fargo, its successors or any other
commercial bank designated by the Administrative Agent to the Borrower from time
to time.
          “Reference Rate” means the rate of interest publicly announced by the
Reference Bank from time to time as its reference rate, base rate or prime rate.
The reference rate, base rate or prime rate is determined from time to time by
the Reference Bank as a means of pricing some loans to its borrowers and neither
is tied to any external rate of interest or index nor necessarily reflects the
lowest rate of interest actually charged by the Reference Bank to any particular
class or category of customers. Each change in the Reference Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Register” has the meaning specified therefor in Section 11.07(d).
          “Registered Loans” has the meaning specified therefor in
Section 11.07(d).
          “Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor regulation, as the same may
be amended or supplemented from time to time.
          “Related Fund” means, with respect to any Person, an Affiliate of such
Person, or a fund or account managed by such Person or an Affiliate of such
Person.
          “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, seeping, migrating,
dumping or disposing of any Hazardous Material (including the abandonment or
discarding of barrels, containers and other closed receptacles containing any
Hazardous Material) into the indoor or outdoor environment, including, without
limitation, the movement of Hazardous Materials through or in the ambient air,
soil, surface or ground water, or property.
          “Remedial Action” means all actions taken to (i) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate or in any other way address
Hazardous Materials in the indoor or outdoor environment; (ii) prevent or
minimize a Release or threatened Release of

- 14 -



--------------------------------------------------------------------------------



 



Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment; (iii) perform
pre-remedial studies and investigations and post-remedial operation and
maintenance activities; or (iv) perform any other actions authorized by 42
U.S.C. § 9601.
          “Reportable Event” means an event described in Section 4043(c) of
ERISA (other than any event not subject to the provision for 30-day notice to
the PBGC under the regulations promulgated under such Section).
          “Required Lenders” means Lenders whose Pro Rata Shares aggregate at
least 50.1%.
          “Revolving Credit Obligations” means, at any time, the aggregate
outstanding principal amount of the Loans at such time.
          “Scheduled Maturity Date” means May 2, 2008.
          “SEC” means the Securities and Exchange Commission or any other
similar or successor agency of the Federal government administering the
Securities Act.
          “Securities Act” means the Securities Act of 1933, as amended, or any
similar Federal statute, and the rules and regulations of the SEC thereunder,
all as the same shall be in effect from time to time.
          “Security Agreements” means, collectively, (a) the Security Agreement
of even date herewith made by the Borrower in favor of the Collateral Agent for
the benefit of the Agents and the Lenders, substantially in the form of
Exhibit B, including all amendments, modifications and supplements and any
exhibits or schedules thereto, and (b) the Security Agreements made by each
Guarantor, if any, in favor of the Collateral Agent for the benefit of the
Agents and the Lenders, substantially in the form of Exhibit B, including all
amendments, modifications and supplements and any exhibits or schedules thereto,
in each case securing the Obligations and delivered to the Collateral Agent.
          “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. and any successor thereto.
          “Subsidiary” means, with respect to any Person at any date, any
corporation, limited or general partnership, limited liability company, trust,
association or other entity (i) the accounts of which would be Consolidated with
those of such Person in such Person’s Consolidated financial statements if such
financial statements were prepared in accordance with GAAP or (ii) of which more
than 50% of (A) the outstanding Capital Stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the Board of
Directors of such corporation, (B) the interest in the capital or profits of
such partnership or limited liability company or (C) the beneficial interest in
such trust or estate is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such Person.

- 15 -



--------------------------------------------------------------------------------



 



          “SunTrust Amended Control Agreement” means the Amended and Restated
Deposit Account Control Agreement, dated as of April 24, 2008, by and among the
Borrower, the Collateral Agent, the Indenture Collateral Agent and SunTrust
Bank.
          “SunTrust CD” means the Certificate of Deposit issued by SunTrust
Bank, number 17540508615-100000001, dated April 8, 2008, in the amount of
$190,000.
          “Taxes” has the meaning specified therefor in Section 2.07(a).
          “Termination” means the payment in full in cash of all noncontingent
monetary Obligations (including the Commitment Termination Fee to the extent
payable pursuant to Section 2.06(a) hereof) and the termination of the Total
Commitment.
          “Termination Event” means (i) a Reportable Event with respect to any
Employee Plan, (ii) any event that causes the Borrower or any of its ERISA
Affiliates to incur liability under Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the
Internal Revenue Code, (iii) the filing of a notice of intent to terminate an
Employee Plan or the treatment of an Employee Plan amendment as a termination
under Section 4041 of ERISA, (iv) the institution of proceedings by the PBGC to
terminate an Employee Plan, or (v) the occurrence of any other event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Employee
Plan.
          “Total Commitment” means, at any time, the sum of the amounts of the
Lenders’ Commitments at such time; as of the Effective Date, the sum of the
amounts of the Lenders’ Commitments is $25,000,000, subject to reduction
thereafter pursuant to the provisions of Section 2.05 of this Agreement.
          “Uniform Commercial Code” has the meaning specified therefor in
Section 1.03.
          “WARN” has the meaning specified therefor in Section 6.01(x).
          “Wells Fargo” has the meaning specified therefor in the preamble
hereto.
     Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not

- 16 -



--------------------------------------------------------------------------------



 



to any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
     Section 1.03 Accounting and Other Terms. Unless otherwise expressly
provided herein, each accounting term used herein shall have the meaning given
it under GAAP applied on a basis consistent with those used in preparing the
Financial Statements. All terms used in this Agreement which are defined in
Article 8 or Article 9 of the Uniform Commercial Code as in effect in the State
of New York (the “Uniform Commercial Code”) and which are not otherwise defined
herein shall have the same meanings herein as set forth therein.
     Section 1.04 Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
savings time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; provided, however, that with respect to a computation
of fees or interest payable to any Agent or any Lender, such period shall in any
event consist of at least one full day.
ARTICLE II
THE LOANS
     Section 2.01 Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender severally
agrees to make Loans to the Borrower at any time and from time to time from the
Effective Date to the Final Maturity Date, or until the earlier reduction of its
Commitment to zero or the termination of the Total Commitment in accordance with
the terms hereof, in an aggregate principal amount at any time outstanding not
to exceed the amount of such Lender’s Pro Rata Share of the Maximum Revolving
Credit Amount at such time. The Commitment of each Lender to make Loans shall
automatically and permanently be reduced to zero on the Final Maturity Date.
Within the foregoing limits and subject to the terms, provisions and limitations
set forth herein the Borrower may borrow, repay and reborrow, on or after the
Effective Date and prior to the Final Maturity Date
     Section 2.02 Making the Loans. (a) The Borrower shall have given the
Administrative Agent prior telephonic notice (immediately confirmed in writing,
in substantially the form of Exhibit A-1 hereto (a “Notice of Borrowing”)) not
later than 11:00 a.m. (prevailing Eastern Time) at least (A) one (1) Business
Day prior to the Funding Date of the proposed initial Loan, and (B) three (3)
Business Day(s) prior to the Funding Date of any subsequent proposed Loan. Such
Notice of Borrowing shall be irrevocable, shall be accompanied by a Borrowing
Certificate and shall specify (x) the principal amount of the proposed Loan and
(y) the proposed Funding

- 17 -



--------------------------------------------------------------------------------



 



Date, which must be a Business Day. The Administrative Agent and the Lenders may
act without liability upon the basis of written, telecopied or telephonic notice
believed by the Administrative Agent in good faith to be from the Borrower (or
from any Authorized Officer thereof designated in writing purportedly from the
Borrower to the Administrative Agent). The Administrative Agent and each Lender
shall be entitled to rely conclusively on any Authorized Officer’s authority to
request a Loan on behalf of the Borrower until the Administrative Agent receives
written notice to the contrary. The Administrative Agent and the Lenders shall
have no duty to verify the authenticity of the signature appearing on any
written Notice of Borrowing. On each day that any Revolving Credit Obligations
are outstanding, the Borrower shall be deemed to represent and warrant to the
Agents and the Lenders that the Maximum Revolving Credit Amount calculated as of
such day equals or exceeds the Revolving Credit Obligations outstanding on such
day.
     (b) The Notice of Borrowing shall be irrevocable and the Borrower shall be
bound to make a borrowing in accordance therewith. The aggregate principal
amount of all Loans made as part of a single borrowing hereunder shall be in a
minimum amount of $500,000. The making of each Loan shall be subject in all
respects to Section 2.01.
     (c) (i) Except as otherwise provided in this subsection 2.02(c), all Loans
under this Agreement shall be made by the Lenders simultaneously and
proportionately to their respective Pro Rata Shares; it being understood that no
Lender shall be responsible for any default by any other Lender in that other
Lender’s obligations to make a Loan requested hereunder, and each Lender shall
be obligated to make the Loans required to be made by it by the terms of this
Agreement regardless of the failure by any other Lender to make Loans required
to be made by it.
               (ii) Each Lender shall make available to the Administrative Agent
not later than 12:00 p.m. (New York City time) on the applicable Funding Date,
in Dollars in funds immediately available to the Administrative Agent in the
Administrative Agent’s Account, the Loans to be made by such Lender on such
Funding Date.
               (iii) All Loans made available to the Administrative Agent in
accordance with Section 2.02(c)(ii) shall be disbursed by the Administrative
Agent on the applicable Funding Date (in the case of any Loans made available to
the Administrative Agent after the applicable Funding Date, on the date so made
available to the Administrative Agent if received by the Administrative Agent
not later than 12:00 p.m. (New York City time) on such date, and on the next
following Business Day if received by the Administrative Agent after 12:00 p.m.
(New York City time) on such date) in Dollars in funds immediately available to
the Borrower in such manner as may have been specified in the Notice of
Borrowing and as shall be acceptable to the Administrative Agent.
     Section 2.03 Repayment of Loans; Evidence of Debt. (a) The outstanding
principal of all Loans shall be due and payable on the Final Maturity Date.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting

- 18 -



--------------------------------------------------------------------------------



 



from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
               (c) The Administrative Agent shall record (i) the amount of each
Loan made hereunder, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
               (d) The records maintained pursuant to paragraph (b) or (c) of
this Section 2.03 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
               (e) Any Lender may request that Loans made by it be evidenced by
a promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) in a form furnished
by counsel to the Lenders and reasonably acceptable to the Borrower.
          Section 2.04 Interest. (a) Loans. Subject to paragraph (b) of this
Section 2.04, each Loan shall bear interest on the principal amount thereof from
time to time outstanding, from the date of such Loan until such principal amount
is repaid in full, at a rate per annum equal to 12%. Interest on each Loan
payable hereunder shall be due and payable, in arrears, on the first day of each
calendar month (each, an “Interest Payment Date”), commencing on the first day
of the month following the month in which such Loan is made and at maturity
(whether upon stated maturity, by acceleration or otherwise). The accrued and
unpaid interest on the outstanding principal amount of the Loans hereunder that
is due and payable on each such Interest Payment Date shall be payable in cash
unless the Borrower shall have elected, in a notice given to the Administrative
Agent not less than two (2) Business Days prior to the applicable Interest
Payment Date (a “PIK Notice”), that such interest shall instead be
“paid-in-kind” by being capitalized and added to the outstanding principal
balance of the Loans hereunder on the subject Interest Payment Date (such that
the same amount will no longer constitute accrued and unpaid interest but
instead will be part of the principal of the Loans hereunder for all purposes),
in which event such interest shall be so payable. Such election shall remain in
effect for each subsequent Interest Payment Date unless and until it is
superseded by a notice to the contrary from the Borrower to the Administrative
Agent given not less than two (2) Business Days prior to the first Interest
Payment Date in which such superseding election is to take effect.
Notwithstanding anything to the contrary contained herein, on the Effective Date
the Borrower shall be deemed to have given to the Administrative Agent a PIK
Notice in respect of the initial Interest Payment Date hereunder.
Notwithstanding the foregoing, the Borrower shall not have the option to
“pay-in-kind” the accrued and unpaid interest due and payable on any Interest
Payment Date if and to the extent that the effect thereof would be to cause the
aggregate outstanding principal amount of

- 19 -



--------------------------------------------------------------------------------



 



the Loans hereunder to exceed either the limit set forth in Section 4.06(b) of
the Indenture or the “Senior Lender Debt Cap”, as defined in the Indenture and
in the Intercreditor Agreement.
     (b) Default Interest. To the extent permitted by law, upon the occurrence
of an Event of Default, the principal of, and all accrued and unpaid interest
on, all Loans shall bear interest from the date such Event of Default occurred
until the date such Event of Default is cured or waived in writing in accordance
herewith, at a rate per annum equal at all times to the Post-Default Rate.
Interest at the Post-Default Rate shall be payable on demand; provided, however,
that any such accrued interest that is due and payable on the applicable due
date therefor shall at the option of the Borrower, either be payable in cash or
“paid-in-kind” by being capitalized and added to the outstanding principal
balance of the Loans hereunder (such that the same amount will no longer
constitute accrued and unpaid interest but instead will be part of the principal
of the Loans hereunder for all purposes).
     Section 2.05 Mandatory Reductions of Commitments; Prepayment of Loans.
     (a) Mandatory Reductions of Commitments. (i) The Commitments shall be
permanently reduced among the Lenders in accordance with their respective Pro
Rata Shares by the amount of any Net Cash Proceeds received by the Borrower or
any Guarantor after the Effective Date from any Disposition of property or
assets of the Borrower or any Guarantor in regards to which such proceeds are
required to be paid to the Administrative Agent pursuant to Section 7.02(c).
               (ii) The Commitments shall be permanently reduced among the
Lenders in accordance with their respective Pro Rata Shares by the amount of any
Net Cash Proceeds received by the Borrower or any Guarantor after the Effective
Date from or on account of a Casualty or Condemnation Event.
               (iii) The Commitments shall be permanently reduced among the
Lenders in accordance with their respective Pro Rata Shares by the amount of any
Extraordinary Receipts received by the Borrower or any Guarantor after the
Effective Date.
     (b) Optional Prepayments and Commitment Termination. (i) Upon not less than
one (1) Business Day’s prior written notice to the Administrative Agent and
subject to the terms and conditions set forth herein, the Borrower may prepay at
any time, without premium or penalty and without reducing the Total Commitment,
the principal of the outstanding Loans, in whole or in part. Each such
prepayment shall be in a minimum amount of $500,000.
               (ii) Upon the giving of not less than three (3) Business Days’
prior written notice by the Borrower to the Administrative Agent, the Total
Commitment shall terminate on the date specified in such notice.

- 20 -



--------------------------------------------------------------------------------



 



     (c) Mandatory Prepayments.
               (i) In the event that the Revolving Credit Obligations shall at
any time exceed the Maximum Revolving Credit Amount, the Borrower shall
immediately prepay the Loans in an amount equal to such excess.
               (ii) The Borrower shall prepay the Loans in the amount of (A) any
Net Cash Proceeds received by the Borrower or any Guarantor and (B) any
Extraordinary Receipts received by the Borrower or any Guarantor (including,
without limitation, any Extraordinary Receipts received by the Borrower or any
Guarantor from Eaton Corporation or its Affiliates), in each case, within one
(1) Business Day following receipt thereof by or on behalf of such Person,
provided, however, that the amount of any such prepayment shall not exceed 100%
of the outstanding principal amount of the Loans.
               (iii) Nothing in this Section 2.05(c) shall be construed to
constitute the Lenders’ consent to any transaction which is not expressly
permitted by Article VII.
     (d) Application of Payments. Each prepayment of Loans pursuant to
Section 2.05(b) or 2.05(c) shall be applied to the outstanding principal amount
of the Loans of each Lender ratably based on such Lender’s Pro Rata Share.
     Section 2.06 Fees.
     (a) Commitment Termination Fee. In the event that the Total Commitment is
terminated, either voluntarily or involuntarily (including by virtue of an
acceleration as a result of an insolvency event or otherwise), whether at stated
maturity, upon an Event of Default or otherwise, on the date of such termination
the Borrower shall pay to the Administrative Agent, for the benefit of the
Lenders, a commitment termination fee in an amount (such amount not to exceed
$2,000,000) equal to the greater of (i) 10.0% of the aggregate principal amount
of all Loans outstanding immediately prior to such termination and (ii)
$1,000,000 (the “Commitment Termination Fee”), provided, however, that no
Commitment Termination Fee shall be payable in the event that a DIP Conversion
occurs.
     (b) Agents’ Fee. On the Effective Date, the Borrower shall pay to the
Agents, for their own account, a non-refundable agency fee (the “Agents’ Fee”)
as set forth in the Fee Letter, dated as of the date hereof, between the Agents
and the Borrower and annexed hereto as Exhibit D.
     Section 2.07 Taxes. (a) Any and all payments by the Borrower hereunder
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding taxes imposed on net income or net
capital or franchise taxes of any Agent or any Lender by the jurisdiction in
which such Person is organized or has its principal lending office or, in the
case of any Lender, by the jurisdiction in which its applicable lending office
is located (all such nonexcluded taxes, levies, imposts, deductions, charges
withholdings and liabilities, collectively or individually, “Taxes”). If the
Borrower shall be required to deduct any Taxes from or in

- 21 -



--------------------------------------------------------------------------------



 



respect of any sum payable hereunder to any Agent or any Lender, (i) the sum
payable shall be increased by the amount (an “additional amount”) necessary so
that after making all required deductions (including deductions applicable to
any additional amount payable under this Section 2.07) such Agent or such Lender
shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(“Other Taxes”). The Borrower shall deliver to each Agent and each Lender
official receipts, if any, in respect of any Taxes or Other Taxes payable
hereunder promptly after payment of such Taxes or Other Taxes or other evidence
of payment reasonably acceptable to such Agent and such Lender.
     (c) The Borrower hereby agrees to indemnify and hold each Agent and each
Lender harmless from and against Taxes and Other Taxes (including, without
limitation, Taxes and Other Taxes imposed on any additional amounts payable
under this Section 2.07) paid by such Person, whether or not such Taxes or Other
Taxes were correctly or legally asserted. Such indemnification shall be paid
within ten (10) days from the date on which any such Person makes written demand
therefor specifying in reasonable detail the nature and amount of such Taxes or
Other Taxes.
     (d) Each Lender that is organized under the laws of a jurisdiction outside
the United States (a “Non-U.S. Lender”) agrees that it shall, no later than the
Effective Date (or, in the case of a Lender which becomes a party hereto
pursuant to Section 11.07 hereof after the Effective Date, promptly after the
date on which such Lender becomes a party hereto) deliver to the Agents and the
Borrower two properly completed and duly executed copies of any of U.S. Internal
Revenue Service Form W-8BEN, W-8ECI or W-8IMY or any subsequent versions thereof
or successors thereto, in each case claiming complete exemption from, or reduced
rate of, U.S. Federal withholding tax on payments of interest hereunder. In
addition, in the case of a Non-U.S. Lender claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code, such Non-U.S. Lender
hereby represents to the Agents and the Borrower that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Internal Revenue Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of the Borrower and is not a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Code), and such Non-U.S. Lender agrees that it shall promptly notify the
Agents and the Borrower in the event any such representation is no longer
accurate. Such forms shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement and on or before the date, if any,
such Non-U.S. Lender changes its applicable lending office by designating a
different lending office (a “New Lending Office”). In addition, each Non-U.S.
Lender shall deliver such forms within twenty

- 22 -



--------------------------------------------------------------------------------



 



(20) days after receipt of a written request therefor from any Agent.
Notwithstanding any other provision of this Section 2.07, a Non-U.S. Lender
shall not be required to deliver any form pursuant to this Section 2.07(d) that
such Non-U.S. Lender is not legally able to deliver.
     (e) The Borrower shall not be required to indemnify any Non-U.S. Lender, or
pay any additional amounts to any Non-U.S. Lender, in respect of United States
Federal withholding tax pursuant to this Agreement to the extent that (i) the
obligation to withhold amounts with respect to United States Federal withholding
tax existed on the date such Non-U.S. Lender became a party to this Agreement
or, with respect to payments to a New Lending Office, the date such Non-U.S.
Lender designated such New Lending Office with respect to a Loan; provided,
however, that this clause (i) shall not apply to the extent the indemnity
payment or additional amounts any transferee or assignee of any Lender, or any
Lender through a New Lending Office, would be entitled to receive (without
regard to this clause (i)) do not exceed the indemnity payment or additional
amounts that the Person making the assignment or transfer to such transferee or
assignee, or Lender making the designation of such New Lending Office, would
have been entitled to receive in the absence of such assignment, transfer or
designation, or (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Non-U.S. Lender to comply with the
provisions of clause (d) above.
     (f) Any Lender claiming any indemnity payment or additional payment amounts
payable pursuant to this Section 2.07 shall use reasonable efforts (consistent
with legal and regulatory restrictions) to file any certificate or document
reasonably requested in writing by the Borrower or to change the jurisdiction of
its applicable lending office if the making of such a filing or change would
avoid the need for or reduce the amount of any such indemnity payment or
additional amount which may thereafter accrue, would not require such Lender to
disclose any information such Lender deems confidential and would not, in the
sole determination of such Lender be otherwise disadvantageous to such Lender.
     (g) The obligations of the Borrower under this Section 2.07 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
ARTICLE III
[RESERVED.]

- 23 -



--------------------------------------------------------------------------------



 



ARTICLE IV
FEES, PAYMENTS AND OTHER COMPENSATION
     Section 4.01 Audit and Collateral Monitoring Expenses. The Borrower
acknowledges that pursuant to Section 7.01(e), representatives of the Agents or
Lenders may visit any of the Borrower’s premises or any location where any of
its assets may be kept and/or conduct audits, inspections, appraisals,
valuations and/or field examinations of the Borrower or the Collateral at any
time and from time to time upon reasonable advance written notice and in a
manner so as not to disrupt unduly the business of the Borrower. The Borrower
agrees to pay (i) each examiner’s reasonable out-of-pocket costs and reasonable
expenses incurred in connection with all such visits, audits, inspections,
appraisals, valuations and field examinations and (ii) the actual cost of all
visits, audits, inspections, appraisals, valuations and field examinations
conducted by a third party on behalf of the Agents or Lenders.
     Section 4.02 Payments and Computations. The Borrower will make each payment
under this Agreement not later than 12:00 p.m. (New York City time) on the day
when due, in lawful money of the United States of America and in immediately
available funds, to the Administrative Agent’s Account. All payments received by
the Administrative Agent after 12:00 p.m. (New York City time) on any Business
Day shall be deemed to have been made on the next succeeding Business Day. All
payments shall be made by the Borrower without set-off, counterclaim, deduction
or other defense to the Agents and the Lenders. After receipt, the
Administrative Agent will promptly thereafter, and in any event not later than
4:15 p.m. (Minneapolis time) on such day, cause to be distributed like funds
relating to the payment of principal ratably to the Lenders in accordance with
their Pro Rata Shares and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement. Whenever any payment to be made under any such
Loan Document shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be. All computations of interest and fees shall be made by the
Administrative Agent on the basis of a year of 360 days for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate or fees hereunder shall be conclusive
and binding for all purposes in the absence of manifest error.
     Section 4.03 Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of any Obligation in excess of its ratable
share of payments obtained by all the Lenders in respect of the same Obligation,
such Lender shall forthwith purchase from the other Lenders such participations
in such similar obligations held by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount

- 24 -



--------------------------------------------------------------------------------



 



equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender of any interest or other amount paid by the
purchasing Lender in respect of the total amount so recovered). The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 4.03 may, to the fullest extent permitted by law,
exercise all of its rights (including the Lender’s right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.
     Section 4.04 Apportionment of Payments.
     (a) Allocations. All payments of principal and interest in respect of
outstanding Loans, all payments of fees (other than the fees set forth in
Section 2.06(b) hereof and the audit and collateral monitoring expenses provided
for in Section 4.01) and all other payments in respect of any other Obligations,
shall be allocated by the Administrative Agent among the Agents and such of the
Lenders as are entitled thereto, in proportion to their respective Pro Rata
Shares or otherwise as provided herein or, in respect of payments not made on
account of Loans, as designated by the Person making payment when the payment is
made.
     (b) After Event of Default. After the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, and upon the direction of
the Required Lenders shall, apply all payments in respect of any Obligations and
all proceeds of the Collateral, subject to the provisions of this Agreement, (i)
first, ratably to pay the Obligations in respect of any fees, expense
reimbursements, indemnities and other amounts then due to the Agents until paid
in full; (ii) second, ratably to pay the Obligations in respect of any fees,
expense reimbursements and indemnities then due to the Lenders until paid in
full; (iii) third, ratably to pay interest due in respect of the Loans until
paid in full; (iv) fourth, ratably to pay principal of the Loans until paid in
full; and (v) fifth, ratably to pay all other Obligations then due and payable.
     (c) Conflicts. In the event of a direct conflict between the priority
provisions of this Section 4.04 and other provisions contained in any other Loan
Document, it is the intention of the parties hereto that both such priority
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 4.04 shall control and govern.
     Section 4.05 Increased Costs, Reduced Return and Funding Losses. (a) If any
Lender or any Agent shall have reasonably determined that the adoption or
implementation of, or any change in, any law, rule, treaty or regulation, or any
policy, guideline or directive of, or any change in, the interpretation or
administration thereof by, any court, central bank or other administrative or
Governmental Authority, or compliance by any Lender or any Agent or any Person
controlling any such Lender or any such Agent with any directive of, or
guideline from, any central bank or other Governmental Authority (in each case,
whether or not having the force of law) subsequent to the Effective Date (each a
“Change in Law”), shall (i) subject such Lender

- 25 -



--------------------------------------------------------------------------------



 



or such Agent, or any Person controlling such Lender or such Agent to any tax,
duty or other charge with respect to this Agreement or any Loan made by such
Lender or such Agent, or change the basis of taxation of payments to such Lender
or such Agent or any Person controlling such Lender or such Agent of any amounts
payable hereunder (except for taxes on the overall net income of such Lender or
such Agent or any Person controlling such Lender or such Agent), (ii) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against any Loan or against assets of or held by, or deposits with or for the
account of, or credit extended by, such Lender or such Agent or any Person
controlling such Lender or such Agent or (iii) impose on such Lender or such
Agent or any Person controlling such Lender or such Agent any other condition
regarding this Agreement or any Loan, and the result of any event referred to in
clauses (i), (ii) or (iii) above shall be to increase the cost to such Lender or
such Agent of making any Loan, or agreeing to make any Loan, or to reduce any
amount received or receivable by such Lender or such Agent hereunder, then, upon
demand by such Lender or such Agent, the Borrower shall pay to such Lender or
such Agent such additional amounts as will compensate such Lender or such Agent
for such increased costs or reductions in amount.
     (b) If any Lender or any Agent shall have reasonably determined that any
Change in Law either (i) affects or would affect the amount of capital required
or expected to be maintained by such Lender or such Agent or any Person
controlling such Lender or such Agent, and such Lender or such Agent determines
that the amount of such capital is increased as a direct or indirect consequence
of any Loans made or maintained, such Lender’s or such Agent’s or such other
controlling Person’s other obligations hereunder, or (ii) has or would have the
effect of reducing the rate of return on such Lender’s or such Agent’s such
other controlling Person’s capital to a level below that such Lender or such
Agent or such controlling Person could have achieved but for such circumstances
as a consequence of any Loans made or maintained or any agreement to make Loans
or such Lender’s or such Agent’s or such other controlling Person’s other
obligations hereunder (in each case, taking into consideration, such Lender’s or
such Agent’s or such other controlling Person’s policies with respect to capital
adequacy), then, upon demand by such Lender or such Agent, the Borrower shall
pay to such Lender or such Agent from time to time such additional amounts as
will compensate such Lender or such Agent for such cost of maintaining such
increased capital or such reduction in the rate of return on such Lender’s or
such Agent’s or such other controlling Person’s capital.
     (c) The Borrower shall reimburse, hold harmless or otherwise compensate
each Agent and Lender for any loss, cost or expense incurred by any Agent or
Lender as a result of the failure to borrow or prepay any Loan on the date
specified therefor in any Notice of Borrowing or notice of prepayment or
otherwise when such prepayment is scheduled to be due.
     (d) All amounts payable under this Section 4.05 shall bear interest from
the date that is ten (10) days after the date of demand by any Lender or any
Agent until payment in full to such Lender or such Agent at the Reference Rate.
A certificate of such Lender or such Agent claiming compensation under this
Section 4.05, specifying the event herein above described and the nature of such
event shall be submitted by such Lender or such Agent to

- 26 -



--------------------------------------------------------------------------------



 



the Borrower, setting forth the additional amount due and an explanation of the
calculation thereof, and such Lender’s or such Agent’s reasons for invoking the
provisions of this Section 4.05, and shall be final and conclusive absent
manifest error.
ARTICLE V
CONDITIONS TO LOANS
          Section 5.01 Conditions Precedent to Effectiveness and Initial Loans.
The effectiveness of this Agreement and the obligation of each Lender to make
its initial Loan requested to be made by it shall be subject to the satisfaction
of all of the following conditions precedent:
               (a) Payment of Fees, Etc. The Borrower shall have paid all fees,
costs, expenses and taxes payable pursuant to Section 2.06 and Section 11.04
(including, without limitation, Professional Fees) required to be paid to any
Agent, the Ad Hoc Committee and the Lenders on or before the Effective Date.
               (b) Delivery of Documents. The Administrative Agent shall have
received on or before the Effective Date the following, each in form and
substance satisfactory to the Administrative Agent, the Lenders and their
respective counsel, in each case in their sole discretion, and, unless indicated
otherwise, dated the Effective Date:
                    (i) this Agreement, duly executed by the Borrower;
                    (ii) (A) the Intercreditor Agreement, duly executed by each
of the parties thereto, and (B) the Guaranties and Security Agreements, duly
executed by each Guarantor, and the Mortgages, if any, duly executed by the
Borrower or applicable Guarantor, together with such policies of title
insurance, surveys and other instruments as the Lenders shall reasonably
request;
                    (iii) certified copies of request for copies of information
on Form UCC-11 listing all effective financing statements that name the Borrower
or any Guarantor as debtor and that are filed in the respective jurisdictions in
which the Borrower or any Guarantor are organized, together with copies of such
financing statements, none of which, except as permitted herein or otherwise
agreed in writing by the Required Lenders, shall cover any of the Collateral;
                    (iv) a copy of the resolutions of the Board of Directors of
the Borrower, certified as of the Effective Date by an Authorized Officer
thereof, authorizing (A) the borrowings hereunder and the transactions
contemplated by the Loan Documents to which the Borrower is a party and (B) the
execution, delivery and performance by the Borrower of each Loan Document to
which the Borrower is a party and the execution and delivery of the other
documents to be delivered by the Borrower in connection herewith and therewith;

- 27 -



--------------------------------------------------------------------------------



 



                    (v) a copy of the resolutions of the Board of Directors of
each Guarantor, certified as of the Effective Date by an Authorized Officer
thereof, authorizing (A) the transactions contemplated by the Loan Documents to
which such Guarantor is a party and (B) the execution, delivery and performance
by such Guarantor of each Loan Document to which such Guarantor is a party and
the execution and delivery of the other documents to be delivered by such
Guarantor in connection herewith and therewith;
                    (vi) a certificate of an Authorized Officer of the Borrower
and each Guarantor, certifying the names and true signatures of the
representatives of the Borrower and each Guarantor, respectively, authorized to
sign each Loan Document to which the Borrower or any such Guarantor is a party,
as applicable, and the other documents to be executed and delivered by the
Borrower or any such Guarantor in connection herewith and therewith, together
with evidence of the incumbency of such Authorized Officers;
                    (vii) a certificate of the appropriate official(s) of the
State of incorporation or organization and each State of foreign qualification
of the Borrower and each Guarantor certifying as to the subsistence in good
standing of the Borrower and each such Guarantor, respectively, in such States,
dated as of a date within ten (10) days of the Effective Date;
                    (viii) a true and complete copy of the certificate of
incorporation or limited partnership, as applicable, and any other publicly
filed organizational document of the Borrower and each Guarantor, certified as
of a recent date not more than ten (10) days prior to the Effective Date by an
appropriate official of the State of incorporation or organization of the
Borrower or any such Guarantor, as applicable;
                    (ix) a copy of the charter, by-laws or limited partnership
agreement, as applicable, and any other organizational document of the Borrower
and each Guarantor (other than such documents delivered pursuant to
Section 5.01(b)(viii)), together with all amendments thereto, certified as of
the Effective Date by an Authorized Officer of the Borrower or any such
Guarantor, respectively;
                    (x) a certificate of an Authorized Officer of the Borrower,
certifying as of the Effective Date as to the matters set forth in subsections
(a) and (b) of Section 5.02;
                    (xi) a legal opinion of Holland & Knight LLP, counsel to the
Borrower, satisfactory in scope, form and substance to the Lenders and the
Agents in their sole discretion;
                    (xii) the “Officers’ Certificate” referred to in clause
(1) of the definition of “Credit Agreement Debt” contained in the Indenture;
                    (xiii) a copy of the Approved Disbursements;
                    (xiv) evidence of the insurance coverage required by
Section 7.01(g) with such endorsements as to the named insureds or loss payees
thereunder as the Required Lenders may request and providing that such policy
may be terminated or canceled (by the

- 28 -



--------------------------------------------------------------------------------



 



insurer or the insured thereunder) only upon thirty (30) days’ prior written
notice to the Collateral Agent and each such named insured or loss payee,
together with evidence of the payment of all premiums due in respect thereof for
such period as the Required Lenders may request;
                    (xv) a list of all Material Contracts of the Borrower and
the Guarantors, as in effect on the Effective Date, certified as true, correct
and complete by an Authorized Officer of the Borrower;
                    (xvi) (A) such UCC-1 financing statements as are necessary
or desirable in order to evidence and perfect the Liens in favor of the
Administrative Agent or the Collateral Agent in the Collateral, each
satisfactory in form and substance to the Required Lenders and (B) the SunTrust
Amended Control Agreement, duly executed by each of the parties thereto; and
                    (xvii) such other agreements, instruments, approvals,
opinions and other documents, each in form and substance, satisfactory to the
Agents and the Required Lenders in their sole discretion, as the Agents or the
Required Lenders may reasonably request.
               (c) Perfection and Priority of Liens. The Lenders shall be
satisfied that the Collateral Agent has been granted, and holds, for the benefit
of the Agents and the Lenders, a Lien on, and security interest in, all of the
Collateral, perfected as contemplated in Section 5.01(b)(xvi) above and first
priority, subject only to Permitted Liens.
               (d) Consents, Approvals, Etc. The Borrower and each Guarantor
shall have obtained all consents and approvals of any Governmental Authority or
other Person as may be necessary to allow (A) the Borrower to execute, deliver
and perform its obligations hereunder and (B) the Borrower and each Guarantor to
execute, deliver and perform their respective obligations under the other Loan
Documents to which any of them is or shall be a party and each other agreement
or instrument to be executed and delivered by the Borrower or any Guarantor
pursuant thereto or in connection therewith, all such consents and approvals to
remain in full force and effect on the Effective Date.
               (e) Litigation. Except as set forth in Schedule 6.01(f),
(i) there shall be no pending or, to the knowledge of the Borrower or any
Guarantor, threatened action, suit or proceeding affecting the Borrower or any
Guarantor before any court or other Governmental Authority or any arbitrator
that (A) could reasonably be expected to have a Material Adverse Effect or
(B) purports to enjoin, prohibit, restrain, or otherwise affect this Agreement
or any other Loan Document or any transaction contemplated hereby or thereby.
               (f) Approved Disbursements. The Borrower, the Lenders and the
Administrative Agent shall have agreed upon the Approved Disbursements.
               (g) Due Diligence. The Lenders shall have completed their due
diligence investigation with respect to the Borrower and the Guarantors and the
results of such investigation shall be satisfactory to the Lenders in their sole
discretion.

- 29 -



--------------------------------------------------------------------------------



 



               (h) Chief Restructuring Officer; Crisis Management Firm. The
Borrower shall have retained a crisis management firm and appointed a Chief
Restructuring Officer (a “CRO”), in each case acceptable to the Lenders in their
sole discretion, and, in each case, the terms and conditions of such crisis
management firm’s retention and such CRO’s appointment shall be acceptable to
the Lenders in their sole discretion.
               (i) Engagement Letter. The Borrower shall have executed and
delivered to the Lenders’ counsel an engagement letter in form and substance
satisfactory to the Lenders’ counsel in its sole discretion.
               (j) Notices. The Administrative Agent shall have received a
Notice of Borrowing pursuant to Section 2.02 hereof.
     Section 5.02 Conditions Precedent to All Loans. The obligation of each
Lender to make any Loan requested to be made by it on any Funding Date,
including its initial Loan, is subject to the satisfaction of each of the
following conditions precedent as of each such date:
               (a) Representations and Warranties. As of such date (except where
such representation and warranty expressly relates to a specific date, in which
case, as of such specified date), both before and after giving effect to the
Loans to be made on such date, all of the representations and warranties of the
Borrower and the Guarantors contained in Section 6.01 and in the other Loan
Documents shall be true, correct and complete in all respects.
               (b) No Defaults. As of such date, no Event of Default or Default
shall have occurred and be continuing or would result from the making of the
requested Loan.
               (c) No Material Adverse Effect. No Material Adverse Effect shall
have occurred.
               (d) Legality. The making of such Loans shall not contravene any
law, rule or regulation applicable to any Agent or any Lender. No law,
regulation, order, judgment or decree of any Governmental Authority shall exist,
and the Administrative Agent shall not have received any notice that any action,
suit, investigation, litigation or proceeding is pending or threatened in any
court or before any arbitrator or Governmental Authority, that (i) purports to
enjoin, prohibit, restrain or otherwise affect (A) the ability of the Borrower
or any Guarantor to perform their respective obligations hereunder and under
each Loan Document, (B) the making of such Loans or (C) the consummation of the
transactions contemplated hereby or contemplated under the other Loan Documents
or (ii) would reasonably be expected to result in a Material Adverse Effect.
               (e) Notice of Borrowing. The Borrower shall have complied with
the requirements of Sections 2.01 and 2.02 with respect to the Loans requested
to be made on such Funding Date.
               (f) Use of Proceeds. Other than in the case of Loans the proceeds
of which shall be used solely to fund expenditures constituting Approved
Disbursements, the Required

- 30 -



--------------------------------------------------------------------------------



 



Lenders shall have approved in writing the use of proceeds of the Loans
requested to be made on such Funding Date, which approval may be granted or
withheld in their sole discretion.
Each submission by the Borrower of a Notice of Borrowing and each acceptance by
the Borrower of the proceeds of each Loan made hereunder, shall constitute a
representation and warranty by the Borrower as of the Funding Date in respect of
such Loan that all conditions set forth in paragraphs (a), (b) and (c) of this
Section 5.02 have been satisfied.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     Section 6.01 Representations and Warranties. The Borrower hereby represents
and warrants to the Agents and the Lenders as follows:
               (a) Organization, Good Standing, Etc. The Borrower (i) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, (ii) has all requisite power and authority to conduct
its business as now conducted and as presently contemplated and to make the
borrowings hereunder, and to execute and deliver each Loan Document to which it
is a party, and to consummate the transactions contemplated thereby, and
(iii) is duly qualified to do business and is in good standing in each
jurisdiction where the failure to be so qualified reasonably could be expected
to result in a Material Adverse Effect. Each Guarantor (i) is a corporation,
limited liability company or limited partnership, as applicable, duly organized,
validly existing and in good standing under the laws of its jurisdiction of
formation, (ii) has all requisite power and authority to conduct its business as
now conducted and as presently contemplated and to guarantee and secure the
borrowings hereunder, and to execute and deliver each Loan Document to which it
is a party, and to consummate the transactions contemplated thereby, and
(iii) is duly qualified to do business and is in good standing in each
jurisdiction where the failure to be so qualified reasonably could be expected
to result in a Material Adverse Effect.
               (b) Authorization, Etc. The execution, delivery and performance
by the Borrower and each Guarantor of each Loan Document to which they are or
will become parties (i) have been duly authorized by all necessary corporate or
limited partnership action, as applicable, (ii) do not and will not contravene
its charter or by-laws or other document of formation, or any applicable law or
any contractual restriction binding on or otherwise affecting it or any of its
properties (including any contractual restriction under any of the Indenture
Documents) or any order or decree of any court or Governmental Authority,
(iii) do not and will not result in or require the creation of any Lien (other
than in favor of the Collateral Agent pursuant to any Loan Document) upon or
with respect to any of its properties, and (iv) do not and will not result in
any default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties. Without limiting the foregoing,

- 31 -



--------------------------------------------------------------------------------



 



this Agreement qualifies as the “Credit Agreement” as defined in the Indenture
and the Obligations are and will be entitled to the lien priority and other
benefits afforded thereto under the Intercreditor Agreement.
               (c) Governmental Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance by the
Borrower or any Guarantor of any Loan Document to which they are or will become
parties.
               (d) Execution and Binding Effect. This Agreement and each of the
other Loan Documents to which the Borrower or the Guarantors are or will become
parties, when delivered hereunder, is or will be, duly and validly executed and
delivered by the Borrower and each Guarantor, respectively, and constitutes
legal, valid and binding obligations of the Borrower and each Guarantor,
enforceable in accordance with the terms hereof or thereof, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.
               (e) Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries.
               (f) Litigation; Commercial Tort Claims. Except as set forth in
Schedule 6.01(f), (i) there is no pending or, to the knowledge of the Borrower,
after due inquiry, threatened action, suit or proceeding affecting the Borrower
or any Guarantor, before any court or other Governmental Authority or any
arbitrator that (A) could reasonably be expected to have a Material Adverse
Effect, (B) purports to enjoin, prohibit, restrain or otherwise affect any
Material Contract of the Borrower or any Guarantor or (C) purports to enjoin,
prohibit, restrain or otherwise affect this Agreement or any other Loan Document
or any transaction contemplated hereby or thereby and (ii) as of the Effective
Date, neither the Borrower nor any Guarantor holds any commercial tort claims
other than commercial tort claims the aggregate amount of which is not in excess
of $50,000.
               (g) Financial Condition; Approved Disbursements.
                    (i) The Financial Statements fairly present in all material
respects the financial condition of the Borrower as at the date thereof and the
results of operations of the Borrower for the fiscal period ended on such date,
all in accordance with GAAP, and, except as set forth in Schedule 6.01(g), since
December 31, 2007 no event or development has occurred that has had or could
reasonably be expected to have a Material Adverse Effect.
                    (ii) The Approved Disbursements has been prepared in good
faith by the Borrower, and is based on assumptions believed by the Borrower to
be reasonable at the time made.
               (h) Compliance with Law, Etc. Neither the Borrower nor any
Guarantor is in violation of its respective organizational documents. As of the
Effective Date, except as set forth on Schedule 6.01(h), neither the Borrower
nor any Guarantor is in violation of any material law, rule, regulation,
judgment or order of any Governmental Authority applicable to it or any of its

- 32 -



--------------------------------------------------------------------------------



 



property or assets, or any material term of any agreement or instrument
(including, without limitation, any Material Contract) binding on or otherwise
affecting the Borrower or any Guarantor or any of their respective properties.
No Default or Event of Default has occurred and is continuing. No Indenture
Event of Default has occurred and is continuing, and the Borrower has received
no notice of any failure or alleged failure by it to comply with the terms of
any of the Indenture Documents.
               (i) ERISA. (A) Except as set forth on Schedule 6.01(i), (i) each
Employee Plan is in substantial compliance with ERISA and the Internal Revenue
Code, (ii) no Termination Event has occurred or is reasonably expected to occur
with respect to any Employee Plan, (iii) the most recent annual report
(Form 5500 Series) with respect to each Employee Plan, including any required
Schedule B (Actuarial Information) thereto, copies of which have been filed with
the Internal Revenue Service and delivered to the Agents, is complete and
correct and fairly presents the funding status of such Employee Plan, and since
the date of such report there has been no material adverse change in such
funding status, (iv) copies of each agreement entered into with the PBGC, the
U.S. Department of Labor or the Internal Revenue Service with respect to any
Employee Plan have been delivered to the Agents, (v) no Employee Plan had an
accumulated or waived funding deficiency or permitted decrease which would
create a deficiency in its funding standard account or has applied for an
extension of any amortization period within the meaning of Section 412 of the
Internal Revenue Code at any time during the previous 60 months, and (vi) no
Lien imposed under the Internal Revenue Code or ERISA exists or is likely to
arise on account of any Employee Plan within the meaning of Section 412 of the
Internal Revenue Code. Except as set forth on Schedule 6.01(i), neither the
Borrower, any Guarantors nor any of their respective ERISA Affiliates has
incurred any withdrawal liability under ERISA with respect to any Multiemployer
Plan, or is aware, after due inquiry, of any facts indicating that it or any of
its ERISA Affiliates may in the future incur any such withdrawal liability.
(B) Neither the Borrower, any Guarantor nor any of their respective ERISA
Affiliates nor any fiduciary of any Employee Plan has (i) engaged in a nonexempt
prohibited transaction described in Sections 406 of ERISA or 4975 of the
Internal Revenue Code, (ii) failed to pay any required installment or other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such required installment or payment, (iii) engaged in a
transaction within the meaning of Section 4069 of ERISA or (iv) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid. (C) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions, proceedings or lawsuits (other than claims for
benefits in the normal course) asserted or instituted against (i) any Employee
Plan or its assets, (ii) any fiduciary with respect to any Employee Plan, or
(iii) the Borrower, any Guarantor or any of their respective ERISA Affiliates
with respect to any Employee Plan. (D) Except as required by Section 4980B of
the Internal Revenue Code, neither the Borrower, any Guarantor nor any of their
respective ERISA Affiliates maintains an employee welfare benefit plan (as
defined in Section 3(1) of ERISA) that provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of the Borrower, any Guarantor or any of their respective ERISA
Affiliates or coverage after a participant’s termination of employment.

- 33 -



--------------------------------------------------------------------------------



 



               (j) Taxes, Etc. All Federal, state and local tax returns and
other reports required by applicable law to be filed by the Borrower and each
Guarantor, have been filed, or extensions have been obtained, and all taxes,
assessments and other governmental charges imposed upon the Borrower or any
Guarantor, or any property of the Borrower or any Guarantor, and which have
become due and payable on or prior to the date hereof have been paid, except to
the extent contested in good faith by proper proceedings that stay the
imposition of any penalty, fine or Lien resulting from the non-payment thereof
and with respect to which adequate reserves have been set aside for the payment
thereof on the Financial Statements in accordance with GAAP.
               (k) Regulations T, U and X. The Borrower is not, nor will be,
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation T, U or X), and no
proceeds of any Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.
               (l) Adverse Agreements, Etc. Except as set forth on
Schedule 6.01(l), neither the Borrower nor any Guarantor, is a party to any
agreement or instrument, or subject to any charter or other corporate
restriction or any judgment, order, regulation, ruling or other requirement of a
court or other Governmental Authority, the performance of which in compliance
therewith by the Borrower or such Guarantor has had, or in the future could
reasonably be expected to have, a Material Adverse Effect.
               (m) Employment Agreements. Schedule 6.01(m) sets forth, as of the
Effective Date, a complete and correct list of all employment agreements and all
other agreements between the Borrower and any member of senior management of the
Borrower.
               (n) Permits, Etc. The Borrower and each Guarantor has, and is in
compliance in all material respects with, all permits, licenses, authorizations,
approvals, entitlements and accreditations required for the Borrower and each
such Guarantor lawfully to own, lease, manage or operate, or to acquire, each
business currently owned, leased, managed or operated, or to be acquired, by the
Borrower and each such Guarantor, except where the failure to have any such
permit, license, authorization, approval, entitlement or accreditation or
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect. To the knowledge of the Borrower, after due inquiry, no
condition exists or event has occurred which, in itself or with the giving of
notice or lapse of time or both, would result in the suspension, revocation,
impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation which could reasonably be
expected to result in a Material Adverse Effect, and neither the Borrower nor
any Guarantor has received any notice asserting that any thereof is not in full
force and effect.
               (o) Properties. (i) The Borrower and each Guarantor has good and
marketable title to, valid leasehold interests in, or valid licenses to use, all
property and assets material to its business, free and clear of all Liens,
except Permitted Liens. All such properties and assets, to the extent material
to the business and operations of the Borrower or

- 34 -



--------------------------------------------------------------------------------



 



any Guarantor, are in good working order and condition, ordinary wear and tear
and obsolescence excepted.
                    (ii) As of the Effective Date, the Borrower does not own any
real property and has valid leasehold interests in the Lease described on
Schedule 6.01(o).
               (p) Full Disclosure. None of the reports, financial statements
(other than projected financial information), certificates or other written
information furnished by or on behalf of the Borrower or any Guarantor to any
Agent or Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contained or contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, when taken as
a whole with all other furnished written information, not misleading in light of
the circumstances under which such information was provided; provided that, with
respect to projected financial information furnished by or on behalf of the
Borrower or any Guarantor to any Agent or Lender on or after the Effective Date,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time prepared.
               (q) Environmental Matters. Except as set forth on
Schedule 6.01(q), (i) the operations of the Borrower and each Guarantor are in
compliance with all Environmental Laws except where failure to so comply could
not reasonably be expected to result in a Material Adverse Effect; (ii) there
has been no Release at any of the properties owned or operated by the Borrower
or any Guarantor, or, to the knowledge of the Borrower, after due inquiry, any
predecessor in interest thereof, or at any disposal or treatment facility which
received Hazardous Materials generated by the Borrower or any Guarantor or, to
the knowledge of the Borrower, after due inquiry, any predecessor in interest
thereof which could reasonably be expected to have a Material Adverse Effect;
(iii) no Environmental Action has been asserted against the Borrower, any
Guarantor or, to the knowledge of the Borrower, after due inquiry, any
predecessor in interest thereof nor does the Borrower have knowledge, after due
inquiry, or notice of any threatened or pending Environmental Action against the
Borrower, any Guarantor or any predecessor in interest thereof which could
reasonably be expected to have a Material Adverse Effect; (iv) no Environmental
Actions have been asserted against any facilities that may have received
Hazardous Materials generated by the Borrower, any Guarantor or, to the
knowledge of the Borrower, after due inquiry, any predecessor in interest
thereof which could reasonably be expected to have a Material Adverse Effect;
(v) no property now or formerly owned or operated by the Borrower or any
Guarantor has been used as a treatment or disposal site for any Hazardous
Material during the period of such ownership or operation; (vi) neither the
Borrower nor any Guarantor, has failed to report to the proper Governmental
Authority any Release which is required to be so reported by any Environmental
Laws that could reasonably be expected to have a Material Adverse Effect;
(vii) the Borrower and each Guarantor holds all licenses, permits and approvals
required under any Environmental Laws in connection with the operation of the
business carried on by it, except for such licenses, permits and approvals as to
which the Borrower’s or any such Subsidiary’s or Guarantor’s failure to maintain
or comply with could

- 35 -



--------------------------------------------------------------------------------



 



not have a Material Adverse Effect; and (viii) neither the Borrower nor any
Guarantor has received any notification pursuant to any Environmental Laws that
(A) any work, repairs, construction or Capital Expenditures are required to be
made as a condition of continued compliance with any Environmental Laws, or any
license, permit or approval issued pursuant thereto or (B) any license, permit
or approval referred to above is about to be reviewed, made subject to
limitations or conditions, revoked, withdrawn or terminated, in each case,
except as could not have a Material Adverse Effect.
               (r) Insurance. The Borrower and each Guarantor keeps its property
adequately insured and maintains (i) insurance to such extent and against such
risks, including fire, as is customary with companies in the same or similar
businesses, (ii) workmen’s compensation insurance in the amount required by
applicable law, (iii) public liability insurance, which shall include product
liability insurance, in an amount customary with companies in the same or
similar business against claims for personal injury or death on properties
owned, occupied or controlled by it, and (iv) such other insurance as may be
required by law.
               (s) [Reserved.]
               (t) Location of Bank Accounts. Schedule 6.01(t) sets forth a
complete and accurate list as of the Effective Date of all deposit, checking and
other bank accounts, all securities and other accounts maintained with any
broker dealer and all other similar accounts maintained by the Borrower and each
Guarantor, together with a description thereof (i.e., the bank or broker dealer
at which such deposit or other account is maintained and the account number and
the purpose thereof).
               (u) Intellectual Property. Except as set forth on
Schedule 6.01(u), the Borrower and the Guarantors own or license or otherwise
have the right to use all licenses, permits, patents, patent applications,
trademarks, trademark applications, service marks, tradenames, copyrights,
copyright applications, franchises, authorizations, non-governmental licenses
and permits and other intellectual property rights that are necessary for the
operation of the business of the Borrower and the Guarantors, without
infringement upon or conflict with the rights of any other Person with respect
thereto, except for such infringements and conflicts that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Set forth on Schedule 6.01(u) is a complete and accurate list as of the
Effective Date of all registered patents, patent applications, registered
trademarks, trademark applications, and registered copyrights, and copyright
applications. No slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Guarantor, infringes upon or conflicts with any
rights owned by any other Person, and no claim or litigation regarding any of
the foregoing is pending or threatened, except for such infringements and
conflicts which could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

- 36 -



--------------------------------------------------------------------------------



 



               (v) Material Contracts. Set forth on Schedule 6.01(v) is a
complete and accurate list as of the Effective Date of all Material Contracts of
the Borrower and each Guarantor, showing the parties and subject matter thereof
and amendments and modifications thereto.
               (w) Investment Company Act. The Borrower is not an “investment
company” or an “affiliated person” or “promoter” of, or “principal underwriter”
of or for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended.
               (x) Employee and Labor Matters. There is (i) no unfair labor
practice complaint pending or, to the knowledge of the Borrower, after due
inquiry, threatened against the Borrower or any Guarantor before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against the Borrower or any Guarantor which arises out of or under
any collective bargaining agreement, (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened against the
Borrower or any Guarantor or (iii) to the knowledge of the Borrower, after due
inquiry, no union representation question existing with respect to the employees
of the Borrower or any Guarantor and no union organizing activity taking place
with respect to any of the employees of the Borrower or any Guarantor. Neither
the Borrower nor any of its ERISA Affiliates has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act (“WARN”)
or similar state law, that remains unpaid or unsatisfied. The hours worked and
payments made to employees of the Borrower and the Guarantors have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
All material payments due from the Borrower or the Guarantors on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of the Borrower and the Guarantors,
respectively, except where the failure to do so could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
               (y) Name; Jurisdiction of Organization; Organizational ID Number;
Chief Place of Business; Chief Executive Office; FEIN. Schedule 6.01(y) sets
forth a complete and accurate list as of the Effective Date of (i) the exact
legal name of the Borrower, (ii) the jurisdiction of organization of the
Borrower, (iii) the organizational identification number of the Borrower, (or
indicates that such Person has no organizational identification number), (iv)
each place of business of the Borrower, (v) the chief executive office of the
Borrower, and (vi) the federal employer identification number of the Borrower.
               (z) Indenture Collateral; Shared Collateral. There is no item of
Indenture Collateral (other than Disbursement Account Collateral (as defined in
the Indenture) and the SunTrust CD) that does not also constitute Collateral,
and all Collateral constitutes Shared Collateral (as defined in the Indenture
and the Intercreditor Agreement).

- 37 -



--------------------------------------------------------------------------------



 



ARTICLE VII
COVENANTS OF THE BORROWER
     Section 7.01 Affirmative Covenants. Until Termination, the Borrower will,
and will cause each of its Subsidiaries to, unless the Required Lenders shall
otherwise consent in writing:
               (a) Reporting Requirements. Furnish to each of the Lenders and
the Administrative Agent:
                    (i) the same information that is required pursuant to
Section 4.02 of the Indenture as in effect on the date hereof, in the manner and
at the times set forth therein, provided that if any such information is filed
electronically with the SEC through the SEC’s Electronic Data Gathering,
Analysis and Restricted System (or any successor system), the Borrower shall
notify the Administrative Agent and the Lenders in writing that such filing is
to be made electronically with the SEC within the time periods that would be
applicable to the Borrower if it were subject to Section 13(a) or 15(d) of the
Exchange Act;
                    (ii) immediately upon the Borrower obtaining knowledge of
any condition or event which constitutes an Event of Default or Default or, with
the giving of notice and/or the passage of time, would constitute an Indenture
Event of Default, a certificate of an Authorized Officer of the Borrower
specifying (A) the nature and period of existence of any such condition or event
and (B) the action the Borrower has taken and proposes to take with respect
thereto;
                    (iii) as soon as possible, and in any event within two
(2) Business Days, after the occurrence of any event or development that could
reasonably be expected to have a Material Adverse Effect, a certificate of an
Authorized Officer of the Borrower setting forth the details of such event or
development and the action which the Borrower has taken and proposes to take
with respect thereto;
                    (iv) (A) as soon as possible, and in any event within ten
(10) days, after the Borrower, any Guarantor or any ERISA Affiliate thereof
knows or has reason to know that (1) any Reportable Event with respect to any
Employee Plan has occurred, (2) any other Termination Event with respect to any
Employee Plan has occurred, or (3) an accumulated funding deficiency has been
incurred or an application has been made to the Secretary of the Treasury for a
waiver or modification of the minimum funding standard (including installment
payments) or an extension of any amortization period under Section 412 of the
Internal Revenue Code with respect to an Employee Plan, a statement of an
Authorized Officer of the Borrower setting forth the details of such occurrence
and the action, if any, which the Borrower, any Guarantor or such ERISA
Affiliate proposes to take with respect thereto, (B) promptly and in any event
within three (3) days after receipt thereof by the Borrower, any Guarantor or
any ERISA Affiliate thereof from the PBGC, copies of each notice received by the
Borrower, any Guarantor or any ERISA Affiliate thereof of the PBGC’s intention
to terminate any Plan or to have a trustee

- 38 -



--------------------------------------------------------------------------------



 



appointed to administer any Plan, (C) promptly and in any event within ten
(10) days after the filing thereof with the Internal Revenue Service if
requested by any Agent or Lender, copies of each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) with respect to each
Employee Plan and Multiemployer Plan, (D) promptly and in any event within ten
(10) days after the Borrower, any Guarantor or any ERISA Affiliate thereof knows
or has reason to know that a required installment within the meaning of
Section 412 of the Internal Revenue Code has not been made when due with respect
to an Employee Plan, (E) promptly and in any event within three (3) days after
receipt thereof by the Borrower, any Guarantor or any ERISA Affiliate thereof
from a sponsor of a Multiemployer Plan or from the PBGC, a copy of each notice
received by the Borrower, any Guarantor or any ERISA Affiliate thereof
concerning the imposition or amount of withdrawal liability under Section 4202
of ERISA or indicating that such Multiemployer Plan may enter reorganization
status under Section 4241 of ERISA, and (F) promptly and in any event within ten
(10) days after the Borrower, any Guarantor or any ERISA Affiliate thereof sends
notice of a plant closing or mass layoff (as defined in WARN) to employees,
copies of each such notice sent by the Borrower, any Guarantor or such ERISA
Affiliate thereof;
                    (v) promptly after the commencement or threatened
commencement thereof but in any event not later than two (2) Business Days after
service of process with respect thereto on, or the obtaining of knowledge
thereof by, the Borrower or any Guarantor, notice of each pending or threatened
action, suit or proceeding before any court or other Governmental Authority or
other regulatory body or any arbitrator, or any material adverse development
therein, which could reasonably be expected to have a Material Adverse Effect;
                    (vi) as soon as possible and in any event within three
(3) Business Days after receipt or delivery thereof, copies of any material
notices that the Borrower or any Guarantor delivers or receives in connection
with any Material Contract of the Borrower or any Guarantor, which notice or the
subject matter thereof is or could reasonably be expected to be adverse to the
Borrower or any Guarantor;
                    (vii) simultaneously with the delivery thereof by the
Borrower, and promptly following receipt thereof by the Borrower, a copy of each
notice, certificate, report, financial statement or other document or instrument
given or received by the Borrower under the Indenture;
                    (viii) promptly upon receipt thereof, copies of all
financial reports (including, without limitation, management letters), if any,
submitted to the Borrower by its auditors upon completion of any annual or
interim audit of the books thereof; and
                    (ix) promptly upon request, such other information
concerning the condition or operations, financial or otherwise, of the Borrower
or any Guarantor as any Agent or Lender may from time to time may reasonably
request.
     The Borrower shall deliver all financial statements, reports and notices
required to be delivered pursuant to this Section 7.01(a) directly to each of
the Lenders and the Administrative Agent.

- 39 -



--------------------------------------------------------------------------------



 



               (b) Compliance with Laws, Etc. Comply in all material respects
with all applicable laws, rules, regulations, orders (including, without
limitation, all Environmental Laws), judgments and awards (including any
settlement of any claim that, if breached, could give rise to any of the
foregoing), such compliance to include, without limitation, (i) paying before
the same become delinquent all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any of its
properties, and (ii) paying all lawful claims which if unpaid might become a
Lien or charge upon any of its properties, except to the extent in the case of
clause (i) or (ii) above, contested in good faith by proper proceedings which
stay the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof.
               (c) Preservation of Existence, Etc. (i) Maintain and preserve its
existence, rights and privileges, and (ii) become or remain duly qualified and
in good standing in each jurisdiction in which the character of the properties
owned or leased by it or in which the transaction of its business makes such
qualification necessary, except, in the case of clause (i) (other than with
respect to preservation of existence) and (ii) above, where the failure to
become or remain so qualified could not reasonably be expected to have a
Material Adverse Effect.
               (d) Keeping of Records and Books of Account. Keep adequate
records and books of account, with complete, true and correct entries made of
all dealings and transactions in respect of the Borrower’s and the Guarantors’
respective businesses and activities, in each case in accordance with GAAP.
               (e) Inspection Rights. Permit the agents and representatives of
any Agent or of any Lender at any time and from time to time during normal
business hours and upon reasonable prior written notice to visit and inspect any
of the properties of the Borrower and the Guarantors, to examine and make
abstracts or copies from any of the books and records of the Borrower and the
Guarantors, to conduct a collateral audit and analysis of the Inventory and
Accounts Receivable of the Borrower and the Guarantors, to tour the Borrower’s
and the Guarantors’ business premises and other properties, to verify materials,
leases, notes, deposit accounts and its other assets, to conduct audits,
physical counts, valuations, appraisals, environmental assessments or
examinations and to discuss their respective affairs, finances, properties,
business operations and Accounts Receivable with their respective senior
management and, upon reasonable prior notice to afford the Borrower the
opportunity to participate in such discussions, their respective independent
public accountants, in each case as often as may be desired. The Borrower and
its Subsidiaries shall be obligated to pay the reasonable cost of such audits,
counts, valuations, appraisals, assessments, inspections or other examinations.
               (f) Maintenance of Properties, Etc. Maintain and preserve all of
its properties which are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear and
obsolescence excepted, and comply at all times with the provisions of all leases
to which it is a party as lessee or under which it occupies property,

- 40 -



--------------------------------------------------------------------------------



 



so as to prevent any loss or forfeiture thereof or thereunder that reasonably
could be expected to have a Material Adverse Effect.
               (g) Maintenance of Insurance. Maintain insurance with responsible
and reputable insurance companies or associations (including, without
limitation, comprehensive general liability, hazard, rent and business
interruption insurance) with respect to its properties (including all real
properties leased or owned by it) and business, in such amounts and covering
such risks as is required by any Governmental Authority having jurisdiction with
respect thereto or as is carried generally in accordance with sound business
practice by companies of similar size and in similar businesses similarly
situated and in any event in amount, adequacy and scope reasonably satisfactory
to the Required Lenders. All policies covering the Collateral are to be made
payable to the Collateral Agent for the benefit of the Lenders and the Agents,
as its interests may appear, in case of loss, under a standard non contributory
“lender” or “secured party” clause and are to contain such other provisions as
the Required Lenders may require to fully protect the Agents’ and the Lenders’
interest in the Collateral and to protect any payments to be made under such
policies. All certificates of insurance are to be delivered to the Collateral
Agent with the loss payable and additional insured endorsement in favor of the
Collateral Agent and such other Persons as the Required Lenders may designate
from time to time, and shall provide for not less than thirty (30) days’ (ten
(10) days with respect to any proposed cancellation for non-payment of premium)
prior written notice to the Collateral Agent of the exercise of any right of
cancellation. If the Borrower or any Guarantor fails to maintain such insurance,
the Collateral Agent, at the direction of the Required Lenders, may arrange for
such insurance, but at the Borrower’s expense and without any responsibility on
the Collateral Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall have the sole right, in the name of the Lenders, the
Borrower and/or the Guarantors, to file claims under any insurance policies, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
               (h) Obtaining of Permits, Etc. (i) Obtain, maintain and preserve
all permits, licenses, authorizations, approvals, entitlements and
accreditations which are necessary in the proper conduct of its business and
(ii) become or remain duly qualified and in good standing in each jurisdiction
in which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except, in the
case of clause (i) and clause (ii) above, where the failure to become or remain
so qualified could not reasonably be expected to have a Material Adverse Effect.
               (i) Environmental. (i) Keep any property either owned or operated
by it free of any Environmental Liens; (ii) comply in all material respects with
Environmental Laws and provide to the Collateral Agent any documentation of such
compliance which the Collateral Agent may reasonably request; (iii) to the
extent the Borrower has knowledge

- 41 -



--------------------------------------------------------------------------------



 



thereof, promptly and in any event within two (2) Business Days of becoming
aware thereof, provide the Agents written notice of any Release of a Hazardous
Material in excess of any reportable quantity from or onto property at any time
owned or operated by it and take any Remedial Actions required to abate said
Release; (iv) provide the Agents with written notice within ten (10) days of the
receipt of any of the following: (A) notice that an Environmental Lien has been
filed against any property of the Borrower or any Guarantor; (B) commencement of
any Environmental Action or notice that an Environmental Action will be filed
against the Borrower or any Guarantor; and (C) notice of a violation, citation,
request for information or other administrative order which could reasonably be
expected to have a Material Adverse Effect and (v) defend, indemnify and hold
harmless the Agents and the Lenders and their transferees, and their respective
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses
(including, without limitation, attorney and consultant fees, investigation and
laboratory fees, court costs and litigation expenses) arising out of (A) the
generation, presence, disposal, Release or threatened Release of any Hazardous
Materials on, under, in, originating or emanating from any property at any time
owned or operated by the Borrower or any Guarantor for which the Borrower or any
Guarantor is alleged to be responsible, (B) any personal injury (including
wrongful death) or property damage (real or personal) arising out of or related
to the presence or Release of such Hazardous Materials, (C) any request for
information, investigation, lawsuit brought or threatened, settlement reached or
order by a Governmental Authority relating to the presence or Release of such
Hazardous Materials, (D) any violation of any Environmental Law and/or (E) any
Environmental Action filed against any Agent or any Lender.
               (j) Further Assurances. Take such action and execute, acknowledge
and deliver, at its sole cost and expense, such agreements, instruments or other
documents (including, without limitation, any Mortgages and one or more account
control agreements among the Borrower, the Guarantors, the Agents and the
applicable banks or securities intermediaries in form and substance acceptable
to the Agents and the Required Lenders in their sole discretion, and such other
depository account agreements and other similar agreements and other documents,
each in form and substance satisfactory to the Agents and the Required Lenders
in their sole discretion), in each case as the Agents or the Required Lenders
may require from time to time in order (i) to carry out more effectively the
purposes of this Agreement and the other Loan Documents, (ii) to subject to
valid and perfected first priority Liens any of the Collateral or any other
property of the Borrower or any Guarantor, (iii) to establish and maintain the
validity and effectiveness of any of the Loan Documents and the validity,
perfection and priority of the Liens intended to be created thereby, and (iv) to
better assure, convey, grant, assign, transfer and confirm unto each Agent and
each Lender the rights now or hereafter intended to be granted to it under this
Agreement or any other Loan Document. In furtherance of the foregoing, to the
maximum extent permitted by applicable law, the Borrower (x) authorizes, during
the continuance of an Event of Default, each Agent to execute any such
agreements, instruments or other documents in the name of the Borrower and/or
any Guarantor and to file such agreements, instruments or other documents in any
appropriate filing office, (y) authorizes, during the continuance of an Event of
Default, each Agent to file any financing statement required hereunder or under
any other

- 42 -



--------------------------------------------------------------------------------



 



Loan Document, and any continuation statement or amendment with respect thereto,
in any appropriate filing office without the signature of the Borrower or any
Guarantor, and (z) ratifies the filing of any financing statement, and any
continuation statement or amendment with respect thereto, filed prior to the
date hereof.
               (k) Fiscal Year. Cause the Fiscal Year of the Borrower and its
Subsidiaries to end on December 31 unless the Required Lenders consent to a
change in such Fiscal Year.
               (l) Use of Proceeds. Use the proceeds of the Loans to fund the
expenditures and disbursements contemplated in clause (b)(i) of the definition
of “Maximum Revolving Credit Amount.”
               (m) Compliance With Terms of Leaseholds. Make all payments and
otherwise perform all obligations in respect of all material leases of real
property necessary or useful for the efficient conduct of its business, to the
extent necessary to keep such leases in full force and effect and not allow such
leases to lapse or be terminated or any rights to renew such leases to be
forfeited or cancelled, notify the Agents of any default by any party with
respect to such leases and cooperate with the Agents in all respects to cure any
such default.
               (n) New Subsidiaries. From and after the Effective Date, in
connection with the acquisition of the Capital Stock of a Person that becomes a
Subsidiary of the Borrower or the formation of a new Subsidiary of the Borrower,
the Borrower shall cause such Person to guaranty the payment and performance of
the Obligations when due and to grant to the Collateral Agent for the benefit of
the Lenders as security therefor a security interest in and to and Lien on all
of the property, assets or interests in property or assets of such Person and,
in furtherance thereof, shall cause such Person to enter into a security
agreement substantially similar to the Security Agreements, a guaranty
substantially similar to the Guaranties and such additional security documents
or instruments, together with such certificates, resolutions, opinions and the
like, as may be requested by the Agents in their sole discretion.
               (o) Crisis Management Firm; Chief Restructuring Officer. Upon the
request of the CRO, terminate the engagement of Getzler Henrich & Associates LLC
as the Borrower’s financial advisor.
     Section 7.02 Negative Covenants. Until Termination, the Borrower shall not,
and shall cause each of its Subsidiaries not to, unless the Required Lenders
shall otherwise consent in writing:
               (a) Liens, Etc. Create, incur, assume or suffer to exist any Lien
upon or with respect to any of its properties, whether now owned or hereafter
acquired; file or suffer to exist under the Uniform Commercial Code or any
similar law or statute of any jurisdiction, a financing statement (or the
equivalent thereof) that names it as debtor; sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement (or the equivalent thereof); sell any of its property or
assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including sales of accounts receivable) with
recourse to it or assign or otherwise transfer any

- 43 -



--------------------------------------------------------------------------------



 



account or other right to receive income; other than, as to each of the
foregoing, Permitted Liens.
               (b) Indebtedness. Create, incur, assume, guarantee or suffer to
exist, or otherwise become or remain liable with respect to any Indebtedness
other than Permitted Indebtedness.
               (c) Fundamental Changes; Dispositions; Acquisitions. Wind-up,
liquidate or dissolve, or merge, consolidate or amalgamate with any Person, or
convey, sell, lease or sublease, transfer or otherwise dispose of, whether in
one transaction or a series of related transactions, all or any part of its
business, property or assets, whether now owned or hereafter acquired (or agree
to do any of the foregoing), or purchase or otherwise acquire, whether in one
transaction or a series of related transactions, all or substantially all of the
assets of any Person (or any division thereof) (or agree to do any of the
foregoing); provided, however, that the Borrower and each of the Guarantors may
(A) sell Inventory in the ordinary course of business, (B) dispose of obsolete
or worn-out equipment in the ordinary course of business, (C) in the case of the
Guarantors, transfer property or assets to the Borrower, (D) use or transfer
money or Cash Equivalents in a manner not prohibited by the terms of this
Agreement and (E) sell or otherwise dispose of other property or assets for cash
in an aggregate amount not less than the fair market value of such property or
assets, provided that (x) the Net Cash Proceeds of such Dispositions in the case
of clause (E) above for the Borrower and the Guarantors made on or after the
Effective Date do not exceed $250,000 in the aggregate and (y) the Net Cash
Proceeds of such Dispositions in excess of $50,000 are paid to the
Administrative Agent for the benefit of the Lenders pursuant to the terms of
Section 2.05(c).
               (d) Change in Nature of Business. Make, or permit any of its
Subsidiaries to make, any change in the nature of its business.
               (e) Loans, Advances, Investments, Etc. Make or commit or agree to
make any loan, advance guarantee of obligations, other extension of credit or
capital contributions to, or hold or invest in or commit or agree to hold or
invest in, or purchase or otherwise acquire or commit or agree to purchase or
otherwise acquire any shares of the Capital Stock, bonds, notes, debentures or
other securities of, or make or commit or agree to make any other investment in,
any other Person, or purchase or own any futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, except for: (i) any such investments
existing on the date hereof, as set forth on Schedule 7.02(e) hereto, but not
any increase in the amount thereof as set forth in such Schedule or any other
modification of the terms thereof and (ii) Permitted Investments.
               (f) Capital Expenditures. Make, or commit or agree to make, any
Capital Expenditure (including by purchase made or Capitalized Lease entered
into after the Effective Date), other than Capital Expenditures, if any,
specified in the Approved Disbursements.

- 44 -



--------------------------------------------------------------------------------



 



               (g) Restricted Payments. (i) Declare or pay any dividend or other
distribution, direct or indirect, on account of any of its Capital Stock now or
hereafter outstanding, (ii) make any repurchase, redemption, retirement,
defeasance, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any of its Capital Stock now or hereafter
outstanding, (iii) make any payment to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights for the purchase or
acquisition of shares of any class of its Capital Stock now or hereafter
outstanding, (iv) return any Capital Stock to any of its shareholders or other
equity holders, or make any other distribution of property, assets, shares of
Capital Stock, warrants, rights, options, obligations or securities thereto as
such or (v) pay any management fees or any other fees or expenses pursuant to
any management, consulting or other services agreement to any of the
shareholders or other equityholders of the Borrower or other Affiliates.
               (h) Federal Reserve Regulations. Permit any Loan or the proceeds
of any Loan under this Agreement to be used for any purpose that would cause
such Loan to be a margin loan under the provisions of Regulation T, U or X of
the Board.
               (i) Transactions with Affiliates. Except as set forth on
Schedule 7.02(i), enter into, renew, extend or be a party to any transaction or
series of related transactions (including, without limitation, the purchase,
sale, lease, transfer or exchange of property or assets of any kind or the
rendering of services of any kind) with any Affiliate, except in the ordinary
course of business in a manner and to an extent consistent with past practice
and necessary or desirable for the prudent operation of its business, for fair
consideration and on terms no less favorable to it than would be obtainable in a
comparable arm’s-length transaction with a Person that is not an Affiliate
thereof.
               (j) Limitations on Dividends and Other Payment Restrictions
Affecting Subsidiaries. Create or otherwise cause, incur, assume, suffer or
permit to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of its Subsidiaries (i) to pay dividends or to make any
other distribution on any shares of Capital Stock of such Subsidiaries, (ii) to
transfer any of its property or assets to the Borrower or (iii) to grant
security interests in or otherwise encumber any of its property or assets;
provided, however, that nothing in this Section 7.02(j) shall prohibit any
provisions of:
                         (A) this Agreement and the other Loan Documents;
                         (B) the Indenture Documents; or
                         (C) any applicable law, rule or regulation (including,
without limitation, applicable currency control laws and applicable state
corporate statutes restricting the payment of dividends in certain
circumstances).
               (k) Limitation on Issuance of Capital Stock. Issue or sell or
enter into any agreement or arrangement for the issuance and sale of any shares
of its Capital Stock, any securities convertible into or exchangeable for its
Capital Stock or any warrants.

- 45 -



--------------------------------------------------------------------------------



 



               (l) Modifications of Indebtedness, Organizational Documents and
Certain Other Agreements; Etc. (i) Amend, modify or otherwise change (or permit
the amendment, modification or other change in any manner of) any of the
provisions of any of its other Indebtedness or of any instrument or agreement
(including, without limitation, any purchase agreement, indenture, loan
agreement or security agreement) relating to any such Indebtedness if such
amendment, modification or change would shorten the final maturity or average
life to maturity of, or require any payment to be made earlier than the date
originally scheduled on, such Indebtedness, would increase the interest rate
applicable to such Indebtedness, would change the subordination provision, if
any, of such Indebtedness, would result in any of the Loan Documents or the
Obligations being in contravention thereof or resulting in a breach or event of
default thereunder, or would otherwise be adverse to the Lenders in any respect
or to the Borrower or any Guarantor in any material respect, (ii) except for the
Obligations, make any voluntary or optional payment, prepayment, redemption,
defeasance, sinking fund payment or other acquisition for value of any of its
Indebtedness (including, without limitation, by way of depositing money or
securities with the trustee therefor before the date required for the purpose of
paying any portion of such Indebtedness when due), or refund, refinance, replace
or exchange any other Indebtedness for any such Indebtedness (except to the
extent such Indebtedness is otherwise expressly permitted by the definition of
“Permitted Indebtedness”), (iii) amend, modify or otherwise change its name,
jurisdiction of organization, organizational identification number or FEIN or
(iv) amend, modify or otherwise change its certificate of incorporation or
bylaws (or other similar organizational documents), including, without
limitation, by the filing or modification of any certificate of designation, or
any agreement or arrangement entered into by it, with respect to any of its
Capital Stock (including any shareholders’ agreement), or enter into any new
agreement with respect to any of its Capital Stock, except any such amendments,
modifications or changes or any such new agreements or arrangements pursuant to
this clause (iv) that either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
               (m) Investment Company Act of 1940. Engage in any business, enter
into any transaction, use any securities or take any other action that would
cause it to become subject to the registration requirements of the Investment
Company Act of 1940, as amended, by virtue of being an “investment company” or a
company “controlled” by an “investment company” not entitled to an exemption
within the meaning of such Act.
               (n) ERISA. (i) Engage, or permit any ERISA Affiliate to engage,
in any transaction described in Section 4069 of ERISA; (ii) engage, or permit
any ERISA Affiliate to engage, in any prohibited transaction described in
Section 406 of ERISA or 4975 of the Internal Revenue Code for which a statutory
or class exemption is not available or a private exemption has not previously
been obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan,

- 46 -



--------------------------------------------------------------------------------



 



or any law pertaining thereto; or (v) fail, or permit any ERISA Affiliate to
fail, to pay any required installment or any other payment required under
Section 412 of the Internal Revenue Code on or before the due date for such
installment or other payment.
               (o) Environmental. Permit the use, handling, generation, storage,
treatment, Release or disposal of Hazardous Materials at any property owned or
leased by it except in compliance with Environmental Laws and so long as such
use, handling, generation, storage, treatment, Release or disposal of Hazardous
Materials does not result in a Material Adverse Effect.
               (p) Cash Management. Fail to cause all Available Funds to be
promptly, and in any event within one (1) Business Day, deposited and held in a
deposit account that is subject to the SunTrust Amended Control Agreement.
ARTICLE VIII
MANAGEMENT, COLLECTION AND STATUS OF
ACCOUNTS RECEIVABLE AND OTHER COLLATERAL
     Section 8.01 Collection of Accounts Receivable; Management of Collateral.
After the occurrence and during the continuance of an Event of Default, the
Collateral Agent may send a notice of assignment and/or notice of the Lenders’
security interest to any and all Account Debtors or third parties holding or
otherwise concerned with any of the Collateral, and thereafter the Collateral
Agent shall have the sole right to collect the Accounts Receivable and/or take
possession of the Collateral and the books and records relating thereto. Neither
the Borrower nor any Guarantor shall, without prior written consent of the
Collateral Agent, grant any extension of time of payment of any Account
Receivable, compromise or settle any Account Receivable for less than the full
amount thereof, release, in whole or in part, any Person or property liable for
the payment thereof, or allow any credit or discount whatsoever thereon, except
in the ordinary course of its business.
               (a) The Borrower hereby appoints each Agent or its designee on
behalf of such Agent as the Borrower’s and each Guarantor’s attorney-in-fact
with power exercisable during the continuance of an Event of Default to endorse
the Borrower’s and each Guarantor’s name upon any notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Accounts
Receivable, to sign the Borrower’s and each Guarantor’s name on any invoice or
bill of lading relating to any of the Accounts Receivable, drafts against
Account Debtors with respect to Accounts Receivable, assignments and
verifications of Accounts Receivable and notices to Account Debtors with respect
to Accounts Receivable, to send verification of Accounts Receivable, and to
notify the Postal Service authorities to change the address for delivery of mail
addressed to the Borrower or any Guarantor to such address as such Agent may
designate and to do all other acts and things necessary to carry out this
Agreement. All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of

- 47 -



--------------------------------------------------------------------------------



 



omission or commission (other than acts of omission or commission constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction), or for any error of judgment or mistake of
fact or law; this power being coupled with an interest is irrevocable until
Termination.
               (b) Nothing herein contained shall be construed to constitute any
Agent as agent of the Borrower or any Guarantor for any purpose whatsoever, and
the Agents shall not be responsible or liable for any shortage, discrepancy,
damage, loss or destruction of any part of the Collateral wherever the same may
be located and regardless of the cause thereof (other than from acts of omission
or commission constituting gross negligence or willful misconduct as determined
by a final judgment of a court of competent jurisdiction). The Agents shall not,
under any circumstance or in any event whatsoever, have any liability for any
error or omission or delay of any kind occurring in the settlement, collection
or payment of any of the Accounts Receivable or any instrument received in
payment thereof or for any damage resulting therefrom (other than acts of
omission or commission constituting gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction). The
Agents, by anything herein or in any assignment or otherwise, do not assume any
of the obligations under any contract or agreement assigned to any Agent and
shall not be responsible in any way for the performance by the Borrower or any
Guarantor of any of the terms and conditions thereof.
               (c) If any Account Receivable includes a charge for any tax
payable to any Governmental Authority, each Agent is hereby authorized (but in
no event obligated) in its discretion to pay the amount thereof to the proper
taxing authority for the account of the Borrower or the applicable Guarantor and
to charge the Borrower and/or such Guarantor therefor.
               (d) Notwithstanding any other terms set forth in the Loan
Documents, the rights and remedies of the Agents and the Lenders herein
provided, and the obligations of the Borrower and the Guarantors set forth
herein, are cumulative of, may be exercised singly or concurrently with, and are
not exclusive of, any other rights, remedies or obligations set forth in any
other Loan Document or as provided by law.
ARTICLE IX
EVENTS OF DEFAULT
     Section 9.01 Events of Default. If any of the following events shall occur
and be continuing:
               (a) the Borrower or any Guarantor shall fail to pay any principal
on any Loan when due, whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise;

- 48 -



--------------------------------------------------------------------------------



 



               (b) the Borrower or any Guarantor shall fail to pay any interest,
fee, indemnity or other amount payable under this Agreement or any other Loan
Document when due (except as set forth in subsection (a) of this Section 9.01),
whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise;
               (c) any representation or warranty made or deemed made by or on
behalf of the Borrower or any Guarantor or by any officer of the Borrower or any
Guarantor under or in connection with any Loan Document or under or in
connection with any report, certificate, or other document delivered to any
Agent or any Lender pursuant to any Loan Document shall have been incorrect or
misleading in any material respect when made or deemed made;
               (d) the Borrower or any Guarantor shall fail to perform or comply
with any covenant or agreement contained in ARTICLE VII (except Sections 7.01(b)
and (f)), ARTICLE VIII, Section 11.22 or any Security Agreement to which it is a
party, or any Guarantor shall fail to perform or comply with any covenant or
agreement contained any Guaranty or any Security Agreement to which it is a
party;
               (e) the Borrower or any Guarantor shall fail to perform or comply
with any other term, covenant or agreement contained in any Loan Document to be
performed or observed by it and, except as set forth in subsections (a) through
(d) of this Section 9.01, such failure, if reasonably capable of being remedied,
shall remain unremedied for ten (10) days after the earlier of the date the
Borrower or any Guarantor becomes aware of such failure and the date written
notice of such failure shall have been given by any Agent to the Borrower;
               (f) (i) except with respect to the matters with respect to
Material Contracts set forth on Schedules 6.01(g) and (h) that have occurred
prior to the Effective Date, the Borrower or any Guarantor shall fail to perform
or comply with any material term, covenant or agreement contained in any
Material Contract to be performed or observed by it, and the Borrower shall not
have remedied such failure to perform or comply within any applicable cure
period, or (ii) any Material Contract of the Borrower or any Guarantor shall
terminate, and, in the case of each of clause (i) and (ii), such event could
reasonably be expected to have a Material Adverse Effect;
               (g) one or more judgments, orders or awards (or any settlement of
any claim that, if breached, could reasonably be expected to result in a
judgment, order or award) for the payment of money exceeding $50,000 in the
aggregate in excess of any applicable insurance coverage (but only to the extent
the insurer has acknowledged in writing its liability therefor) shall be
rendered against the Borrower or any Guarantor and remain unsatisfied and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment, order, award or settlement, or (ii) there shall be a period of
ten (10) consecutive days after entry thereof during which a stay of enforcement
of any such judgment, order, award or settlement, by reason of a pending appeal
or otherwise, shall not be in effect; provided, however, that any such judgment,
order, award or settlement shall not give rise to an Event of Default under this
subsection (g) if and for so long as (A) the amount of such judgment, order,
award or settlement is covered by a valid and binding policy of

- 49 -



--------------------------------------------------------------------------------



 



insurance between the Borrower or any such Guarantor, as applicable, and the
insurer is covering full payment thereof and (B) such insurer has been notified,
and has not disputed the claim made for payment, of the amount of such judgment,
order, award or settlement;
               (h) the Borrower or any Guarantor shall fail to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) with respect to any Indebtedness (other than the
Obligations) if the aggregate amount of such Indebtedness is in excess of
$50,000 in the aggregate and such failure shall continue after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any other breach, default or event of default shall occur, or
any other condition shall exist under any instrument, agreement or indenture
pertaining to any such Indebtedness, if the result thereof (giving effect to any
requirement for the giving of notice or lapse of time or both) is to cause an
acceleration, mandatory redemption or other required repurchase of such
Indebtedness or to permit the holder or holders of such Indebtedness (or any
representative thereof) to accelerate the maturity of any such Indebtedness or
require a redemption or other repurchase of such Indebtedness;
               (i) the determination of the Borrower or any Guarantor, whether
by vote of the Borrower’s or any such Guarantor’s Board of Directors or
otherwise, to suspend the operation of the Borrower’s or any such Guarantor’s
business in the ordinary course, liquidate all or substantially all of the
Borrower’s or any such Guarantor’s assets, or employ an agent or other third
party to conduct any sales of all or substantially all of the Borrower’s or any
such Guarantor’s assets;
               (j) (i) there shall be commenced by or against the Borrower or
any Guarantor any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, supervision, conservatorship, liquidation, reorganization or relief
of debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
rehabilitation, conservation, supervision, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, obligations or liabilities, or (B) seeking appointment of a receiver,
trustee, custodian, rehabilitator, conservator, supervisor, liquidator or other
similar official for it or for all or any substantial part of its assets, in
each case which (1) results in the entry of an order for relief or any such
adjudication or appointment or (2) if filed against such Person, remains
undismissed, undischarged or unstayed for a period of sixty (60) days; or
(ii) the Borrower or any Guarantor shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (ii) above other than the filing by the Borrower of a Chapter 11
Case;
               (k) any bank at which any deposit account, blocked account, or
lockbox account of the Borrower or any Guarantor is maintained shall fail to
comply with any of the material terms of any deposit account control agreement,
blocked account, lockbox account or similar agreement to which such bank is a
party or any securities intermediary, commodity intermediary or other financial
institution at any time in custody, control or possession of any

- 50 -



--------------------------------------------------------------------------------



 



investment property of the Borrower or any Guarantor shall fail to comply with
any of the material terms of any investment property control agreement to which
such Person is a party and, if capable of being remedied, such failure is not
remedied to the reasonable satisfaction of the Administrative Agent within two
(2) Business Days;
               (l) the Borrower or any Guarantor is enjoined, restrained or in
any way prevented by the order of any court or any Governmental Authority from
conducting all or any material part of its business for more than fifteen
(15) days;
               (m) any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty that
causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of the
Borrower or any Guarantor, if any such event or circumstance could reasonably be
expected to have a Material Adverse Effect;
               (n) The retention or appointment of either of the crisis
management firm or the CRO retained or appointed as provided in Section 7.01(o)
shall have terminated or otherwise ceased and shall not have been replaced
within ten (10) Business Days by a new crisis management firm and/or CRO
acceptable to, and on terms and conditions, satisfactory to the Lenders in their
sole discretion;
               (o) the Borrower, any Guarantor or any of their respective ERISA
Affiliates shall have made a complete or partial withdrawal from a Multiemployer
Plan, and, as a result of such complete or partial withdrawal, the Borrower, any
Guarantor or any of their respective ERISA Affiliates incurs a withdrawal
liability in an annual amount exceeding $50,000; or a Multiemployer Plan enters
reorganization status under Section 4241 of ERISA, and, as a result thereof the
Borrower’s, any Guarantor’s or any of their respective ERISA Affiliates’ annual
contribution requirements with respect to such Multiemployer Plan increases in
an annual amount exceeding $50,000;
               (p) any Termination Event with respect to any Employee Plan shall
have occurred, and, thirty (30) days after notice thereof shall have been given
to the Borrower by any Agent, (i) such Termination Event (if correctable) shall
not have been corrected, and (ii) the then current value of such Employee Plan’s
vested benefits exceeds the then current value of assets allocable to such
benefits in such Employee Plan by more than $250,000 (or, in the case of a
Termination Event involving liability under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of
the Internal Revenue Code, the liability is in excess of such amount);
               (q) the Borrower or any Guarantor shall be liable for any
Environmental Liabilities and Costs the payment of which could reasonably be
expected to have a Material Adverse Effect;
               (r) the Borrower shall have failed to commence a Chapter 11 Case
on or before the later of April 30, 2008 and the sixth day following the day on
which counsel for

- 51 -



--------------------------------------------------------------------------------



 



the Lenders shall have furnished to counsel for the Borrower initial drafts of a
credit agreement providing for a debtor-in-possession credit facility and a term
sheet in respect of a proposed sale of substantially all of the assets of the
Borrower during the pendency of such Chapter 11 Case;
          (s) a Change of Control shall have occurred;
          (t) a Material Adverse Effect shall have occurred; or
          (u) an Indenture Event of Default shall have occurred;
     then, and in any such event, the Collateral Agent may, and shall at the
request of the Required Lenders, by written notice to the Borrower, (i) declare
all or any portion of the Loans then outstanding to be due and payable,
whereupon all or such portion of the aggregate principal of all Loans, all
accrued and unpaid interest thereon, all fees and all other amounts payable
under this Agreement and the other Loan Documents shall become due and payable
immediately, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower and (ii) exercise any
and all of its other rights and remedies under applicable law (including, but
not limited to, the Uniform Commercial Code), hereunder and under the other Loan
Documents.
ARTICLE X
AGENTS
     Section 10.01 Appointment. Each Lender (and each subsequent maker of any
Loan by its making thereof) hereby irrevocably appoints and authorizes the
Administrative Agent and the Collateral Agent to perform its obligations and
exercise the powers of each such Agent as set forth in this Agreement including:
(i) to receive on behalf of each Lender any payment of principal of or interest
on the Loans outstanding hereunder and all other amounts accrued hereunder for
the account of the Lenders and paid to such Agent, and, subject to Sections 2.02
and 4.02 of this Agreement, to distribute promptly to each Lender its Pro Rata
Share of all payments so received; (ii) to maintain, in accordance with its
customary business practices, ledgers and records reflecting the status of the
Obligations, the Loans, and related matters and to maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Collateral and related matters; (iii) to execute or file any and all
financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to this Agreement or any other Loan Document; (iv) to make the
Loans on behalf of the applicable Lenders as provided in this Agreement or any
other Loan Document; (v) to perform, exercise, and enforce any and all other
rights and remedies of the Lenders with respect to the Borrower, the
Obligations, or otherwise related to any of same to the extent reasonably
incidental to the exercise by such Agent of the rights and remedies specifically
authorized to be exercised by such Agent by the terms of this Agreement or any
other Loan Document; (vi) to incur and pay such fees necessary or appropriate

- 52 -



--------------------------------------------------------------------------------



 



for the performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; and (vii) subject to Section 10.03 of this
Agreement, to take such action as such Agent deems appropriate on its behalf to
administer the Loans and the Loan Documents and to exercise such other powers
delegated to such Agent by the terms hereof or the other Loan Documents
(including, without limitation, the power to give or to refuse to give notices,
waivers, consents, approvals and instructions and the power to make or to refuse
to make determinations and calculations) together with such powers as are
reasonably incidental thereto to carry out the purposes hereof and thereof. As
to any matters not expressly provided for by this Agreement and the other Loan
Documents (including, without limitation, enforcement or collection of the
Loans), the Agents shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions of the Required Lenders shall be
binding upon all Lenders and all makers of Loans; provided, however, that the
Agents shall not be required to take any action which, in the reasonable opinion
of any Agent, exposes or could reasonably be expected to expose such Agent to
liability or which is contrary to this Agreement or any other Loan Document or
applicable law. Except as otherwise provided in this Article X, each of the
Administrative Agent and the Collateral Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Each of the Administrative Agent and the
Collateral Agent shall not be responsible for the negligence or misconduct of
any agent or attorney-in-fact that it selects as long as such selection was made
in compliance with this section and without gross negligence or willful
misconduct of the Administrative Agent or the Collateral Agent as determined by
a final order of a court of competent jurisdiction no longer subject to appeal.
The Lenders hereby authorize and direct the Collateral Agent to enter into the
Amended and Restated Intercreditor Agreement in the form to be furnished to the
Collateral Agent by Akin Gump Strauss Hauer & Feld LLP on or about April 25,
2008.
     Section 10.02 Nature of Duties. The Agents shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. The duties of the Agents shall be mechanical and
administrative in nature. The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender.
Nothing in this Agreement or any other Loan Document, express or implied, is
intended to or shall be construed to impose upon the Agents any obligations in
respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein. Each Lender shall make its own independent
investigation of the financial condition and affairs of the Borrower and the
Guarantors in connection with the making and the continuance of the Loans
hereunder and shall make its own appraisal of the creditworthiness of the
Borrower and the Guarantors and the value of the Collateral, and the Agents
shall have no duty or responsibility, either initially or on a continuing basis,
to provide any Lender with any credit or other information with respect thereto,
whether coming into their possession before the initial Loan hereunder or at any
time or times thereafter. If any Agent seeks the consent or approval of the
Required Lenders to the taking or refraining from taking any action hereunder,
such Agent shall send notice thereof to each Lender. Each Agent shall promptly
notify each Lender any time that the Required Lenders have instructed such Agent
to act or refrain from acting pursuant hereto.

- 53 -



--------------------------------------------------------------------------------



 



     Section 10.03 Rights, Exculpation, Etc. (a) The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct (which shall not include any action taken or omitted to be taken
strictly in accordance with any express direction, instruction or certificate of
the Required Lenders, for which the Agents shall have no liability) as
determined by a final judgment of a court of competent jurisdiction no longer
subject to appeal. Without limiting the generality of the foregoing, the Agents
(i) may treat the payee of any Loan as the owner thereof until the Agents
receive written notice of the assignment or transfer thereof, pursuant to
Section 11.07 hereof, signed by such payee and in form satisfactory to the
Administrative Agent; (ii) may consult with legal counsel (including, without
limitation, counsel to any Agent or counsel to the Borrower or any Guarantor),
independent public accountants, and other experts selected by any of them and
shall not be liable for any action taken or omitted to be taken in good faith by
any of them in accordance with the advice of such counsel or experts; (iii) make
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, certificates, warranties or representations made in
or in connection with this Agreement or the other Loan Documents; (iv) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, sufficiency, value or collectibility of the
Collateral, the condition of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by the Borrower or any Guarantor in connection therewith, nor shall the Agents
be responsible or liable to the Lenders for any failure to monitor or maintain
any portion of the Collateral. The provisions of this Section 10.03 are subject
to, and shall not limit in any respect, the provisions of Section 11.07. The
Agents shall not be liable for any apportionment or distribution of payments
made in good faith pursuant to Section 4.04, and if any such apportionment or
distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount which they are determined
to be entitled. The Agents may at any time request written instructions from the
Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the other Loan Documents the Agents are permitted or
required to take or to grant, and if such instructions are promptly requested,
the Agents shall be absolutely entitled to refrain from taking any action or to
withhold any approval under any of the Loan Documents until they shall have
received such instructions from the Required Lenders. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or refraining from acting under this Agreement
or any of the other Loan Documents in accordance with the instructions of the
Required Lenders

- 54 -



--------------------------------------------------------------------------------



 



          (b) The Agents may consult with independent counsel, independent
public accountants and other experts selected by them, and any opinion or advice
of such counsel, any such accountant, and any such other expert shall be full
and complete authorization and protection in respect of any action taken or
suffered by it hereunder in accordance therewith. The Agents shall have the
right at any time to seek instructions concerning the administration of the
Collateral from any court of competent jurisdiction
          (c) Notwithstanding anything set forth herein to the contrary, the
Agents shall have a duty of ordinary care with respect to any Collateral
delivered to the Agents or their designated representatives that is in the
Agents’ or their designated representatives’ possession and control. The Agents
shall not be responsible for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral, the Agents shall, subject to Section 10.10,
preserve the part of the Collateral in their possession.
          (d) The Agents shall be obligated to perform such duties and only such
duties as are specifically set forth in this Agreement or in any Loan Document,
and no implied covenants or obligations shall be read into this Agreement or any
Loan Document against the Agents. The Agents shall not be under any obligation
to take any action which is discretionary under the provisions hereof. The
Agents shall be under no obligation to exercise any of the rights or powers
vested in them by this Agreement at the request or direction of the Required
Lenders pursuant to this Agreement, unless (i) the Agents shall have been
provided adequate security and indemnity as determined by the Agents in their
sole discretion (including without limitation from the Lenders and/or the
Borrower or the Guarantors) against any and all costs, expenses and liabilities
which might be incurred by them in compliance with such request or direction,
including reasonable advances as may be requested by the Agents and (ii) the
Agents shall receive such written instructions as the Agents deem appropriate.
          (e) Whenever in the administration of this Agreement, or pursuant to
any of the Loan Documents, the Agents shall deem it necessary or desirable that
a matter be proved or established with respect to the Borrower or the Guarantors
in connection with the taking, suffering or omitting of any action hereunder by
the Agents, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively provided or
established by a certificate of the chief executive officer and chief
restructuring officer of the Borrower delivered to the Agents and such
certificate shall be full warranty to the Agents for any action taken, suffered
or omitted in reliance thereon.
     Section 10.04 Reliance. The Agents may rely, and shall be fully protected
in acting, upon any resolution, statement, certificate, instrument, opinion,
report, notice, request, consent, order, bond or other paper or document which
they believe in good faith to be genuine and to have been signed or presented by
the proper party or parties or, in the case of facsimiles, to have been sent by
the proper party or parties. In the absence of its gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction no longer subject to appeal, each Agent may conclusively rely, as
to the truth of the statements and the

- 55 -



--------------------------------------------------------------------------------



 



correctness of the opinions expressed therein, upon any certificates or opinions
furnished to it and conforming to the requirements of this Agreement or any Loan
Document.
     Section 10.05 Indemnification. To the extent that any Agent is not promptly
reimbursed and indemnified by the Borrower, the Lenders will reimburse and
indemnify such Agent from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements of any kind or nature whatsoever which may be imposed on,
incurred by, or asserted against such Agent in any way relating to or arising
out of this Agreement or any of the other Loan Documents or any action taken or
omitted by such Agent under this Agreement or any of the other Loan Documents,
in proportion to each Lender’s Pro Rata Share, including, without limitation,
advances and disbursements made pursuant to Section 10.08; provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements for which there has been a final judgment of a court of
competent jurisdiction no longer subject to appeal that such liability resulted
from such Agent’s gross negligence or willful misconduct. The obligations of the
Lenders under this Section 10.05 shall survive the payment in full of the Loans
and the termination of this Agreement.
     Section 10.06 Agents Individually. Each Agent and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
trust, financial or other business with the Borrower as if it were not acting as
an Agent pursuant hereto without any duty to account to the other Lenders.
     Section 10.07 Successor Agent. (a) Each Agent may resign from the
performance of all its functions and duties hereunder and under the other Loan
Documents at any time by giving at least thirty (30) Business Days’ prior
written notice to the Borrower and each Lender. Such resignation shall take
effect upon the acceptance by a successor Agent of appointment pursuant to
clauses (b) and (c) below or as otherwise provided below.
     (b) Upon any such notice of resignation, the Required Lenders shall appoint
a successor Agent. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. After any Agent’s resignation
hereunder as an Agent, the provisions of this ARTICLE X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement and the other Loan Documents.
     (c) If no such successor Agent shall have been so appointed by the Required
Lenders within 30 days after the retiring Agent gives notice of its resignation,
then the retiring Agent may on behalf of the Lenders, appoint a successor Agent
as provided in this Section 10.07(c), provided that if the Agent shall notify
the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents

- 56 -



--------------------------------------------------------------------------------



 



(except that in the case of any collateral security held by the Agent on behalf
of the Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Agent as provided for above in this paragraph. Expense reimbursements and
indemnities payable by the Borrower to a successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.
     Section 10.08 Collateral Matters.
          (a) The Lenders hereby irrevocably authorize the Collateral Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Collateral Agent on any Collateral upon Termination; or constituting property
being sold or disposed of in compliance with the terms of this Agreement and the
other Loan Documents; or if approved, authorized or ratified in writing by the
Lenders.
          (b) Without in any manner limiting the Collateral Agent’s authority to
act without any specific or further authorization or consent by the Lenders (as
set forth in Section 10.08(a)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 10.08(a). Upon receipt by the Collateral
Agent of confirmation from the Lenders of its authority to release any
particular item or types of Collateral, and upon prior written request by the
Borrower, the Collateral Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Lenders upon such Collateral; provided, however, that (i) the Collateral Agent
shall not be required to execute any such document on terms that, in the
Collateral Agent’s opinion, would expose the Collateral Agent to liability or
create any obligations or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Lien upon all
interests in the Collateral retained by the Borrower or any Guarantor.
          (c) The Collateral Agent shall have no obligation whatsoever to any
Lender to assure that the Collateral exists or is owned by the Borrower or any
Guarantor or is cared for, protected or insured or has been encumbered or that
the Lien granted to the Collateral Agent pursuant to this Agreement or any other
Loan Document has been properly or sufficiently or lawfully created, perfected,
protected or enforced or is entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Collateral Agent in this Section 10.08 or in any
other Loan Document, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole discretion, given
that the Collateral Agent shall have no duty or liability whatsoever to any
Lender, except as otherwise provided herein.

- 57 -



--------------------------------------------------------------------------------



 



     Section 10.09 Agency for Perfection. Each Agent and each Lender hereby
appoints each other Agent and each other Lender as agent and bailee for the
purpose of perfecting the security interests in and liens upon the Collateral in
assets that, in accordance with Article 9 of the Uniform Commercial Code, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders, collectively, as secured party. Should
the Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent’s instructions. In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the Loan
Documents. By its execution and delivery of this Agreement, the Borrower hereby
consents to the foregoing.
     Section 10.10 Actions With Respect To Collateral. The Agents shall not have
any responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Agents have or are deemed to have knowledge of
such matters, (ii) taking any necessary steps to preserve the rights against any
parties with respect to any Collateral or (iii) taking any action other than as
directed in writing by the Required Lenders, subject to the provisions of this
Agreement.
ARTICLE XI
MISCELLANEOUS
     Section 11.01 Notices, Etc. All notices and other communications provided
for hereunder shall be in writing and shall be mailed, telecopied or delivered,
if to the Borrower, at the following address:
IdleAire Technologies Corporation
410 N. Cedar Bluff Road
Suite 200
Knoxville, TN 37923
Attention: James H. Price, General Counsel
Facsimile: 865-437-2640

- 58 -



--------------------------------------------------------------------------------



 



With a copy to:
Holland & Knight LLP
10 St. James Avenue
Boston, MA 02116
Facsimile: 617-523-6850
Attention: John J. Monaghan, Esq.
if to the Administrative Agent or the Collateral Agent, at the following
address:
Wells Fargo Bank, National Association
625 Marquette
N9311-110
Minneapolis, MN 55479
Attention: Nick D. Tally
Facsimile: (612) 667-9825
With a copy to:
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036-8704
Attention: Mark R. Somerstein, Esq.
Facsimile: (212) 596-9090
- and -
Akin Gump Strauss Hauer & Feld LLP
590 Madison Avenue
New York, NY 10022
Attention: Michael S. Stamer, Esq.
Facsimile: (212) 872-1002
if to any Lender, at the address and numbers set forth below the signature of
such Lender on the signature page hereof or on the Assignment and Acceptance
Agreement of such Lender.
     Any party may change its address for purposes of this Agreement by giving
notice of such change to the other parties pursuant to this Section 11.01. All
such notices and other communications shall be effective, (i) if mailed
certified, return receipt requested, when received or three (3) days after
deposited in the mails, whichever occurs first, (ii) if telecopied, when
transmitted and confirmation received, or (iii) if delivered, upon delivery,
except that notices to any Agent pursuant to ARTICLE II shall not be effective
until received by such Agent.
     Section 11.02 Amendments, Etc. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by the Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Required Lenders or by the Administrative Agent with the consent of the Required
Lenders, and then such waiver or consent

- 59 -



--------------------------------------------------------------------------------



 



shall be effective only in the specific instance and for the specific purpose
for which given, provided, however, that no amendment, waiver or consent shall
(A) (i) reduce the principal of, or interest on, the Loans payable to any
Lender, reduce the amount of any fee payable for the account of any Lender, or
postpone or extend any date fixed for any payment of principal of, or interest
or fees on, the Loans payable to any Lender (except that an amendment, waiver or
consent may extend the date specified in the definition of “Scheduled Maturity
Date” or otherwise amend the definition of “Scheduled Maturity Date” with, in
each case, the consent of the Required Lenders), (ii) change the percentage of
the Total Commitment or the aggregate unpaid principal amount of the Loans that
is required for the Lenders or any of them to take any action hereunder,
(iv) amend the definition of “Required Lenders,” “Pro Rata Share,” or “Maximum
Revolving Credit Amount,” (v) release all or a substantial portion of the
Collateral (except as otherwise provided in this Agreement and the other Loan
Documents), subordinate any Lien granted in favor of the Collateral Agent for
the benefit of the Lenders, or release the Borrower or any Guarantor from any of
the Obligations, or (vi) amend, modify or waive Section 4.04 or this
Section 11.02 of this Agreement, in each case, without the written consent of
all Lenders or (B) amend the definition of “Approved Disbursements” or amend or
make any other change or modification to the Approved Disbursements, in each
case without the written consent of Lenders whose Pro Rata Shares aggregate at
least 75%. Notwithstanding the foregoing, no amendment, waiver or consent shall,
unless in writing and signed by an Agent, affect the rights or duties of such
Agent under this Agreement or the other Loan Documents.
     Section 11.03 No Waiver; Remedies, Etc. No failure on the part of any Agent
or any Lender to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.
     Section 11.04 Expenses; Taxes; Attorneys’ Fees. The Borrower will pay,
within three (3) Business Days following demand therefor, all (i) out of pocket
costs and expenses of the Agents and the Lenders (including, without limitation,
all reasonable fees, expenses and disbursements of outside counsel and
consultants (the “Professional Fees”)) in connection with the negotiation,
preparation, execution and delivery of the Loan Documents, the funding of all
Loans, the administration of the Loan Documents and the Facility and any
proposed amendment or waiver of any provision of the Loan Documents (whether or
not executed and delivered), (ii) out of pocket costs and expenses of the Agents
and the Lenders acting in any capacity (including, without limitation,
Professional Fees) in connection with the preservation, enforcement or
protection of any of their rights and remedies under the Loan Documents or
otherwise and (iii) out of pocket costs and expenses of the Ad Hoc Committee
(including, without limitation, Professional Fees) in connection with the
negotiations with respect to the restructuring of the Borrower and the
Guarantors and the negotiation, preparation, execution and delivery of the

- 60 -



--------------------------------------------------------------------------------



 



documentation relating thereto. Without limitation of the foregoing or any other
provision of any Loan Document: (x) the Borrower agrees to pay all stamp,
document, transfer, recording or filing taxes or fees and similar impositions
now or hereafter determined by any Agent or any Lender to be payable in
connection with this Agreement or any other Loan Document, and the Borrower
agrees to save each Agent and each Lender harmless from and against any and all
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions
and (y) if the Borrower fails to perform any covenant or agreement contained
herein or in any other Loan Document, any Agent may itself perform or cause
performance of such covenant or agreement, and the expenses of such Agent
incurred in connection therewith shall be reimbursed on demand by the Borrower.
     Section 11.05 Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, any Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to the Borrower
(any such notice being expressly waived by the Borrower) and to the fullest
extent permitted by law, set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender to or for the credit
or the account of the Borrower against any and all obligations of the Borrower
either now or hereafter existing under any Loan Document, irrespective of
whether or not such Agent or the Borrower shall have made any demand hereunder
or thereunder and although such obligations may be contingent or unmatured. Each
Agent and each Lender agrees to notify the Borrower promptly after any such
set-off and application made by such Agent or such Lender provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Agents and the Lenders under this Section 11.05
are in addition to the other rights and remedies (including other rights of
set-off) which the Agents and the Lenders may have under this Agreement or any
other Loan Documents, under applicable law or otherwise.
     Section 11.06 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective, to the extent permitted by law, to the extent of such
prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
     Section 11.07 Assignments and Participations.
     (a) This Agreement and the other Loan Documents shall be binding upon and
inure to the benefit of the Borrower and each Agent and each Lender and their
respective successors and assigns; provided, however, that the Borrower may not
assign or transfer any of its rights hereunder or under the Loan Documents
without the prior written consent of each Agent and Lender and any such
assignment without the Lenders’ prior written consent shall be null and void.
     (b) Each Lender, with the written consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed), may assign to one
or more other Lenders or other entities all or a portion of its rights and
obligations under this Agreement

- 61 -



--------------------------------------------------------------------------------



 



(including, without limitation, all or a portion of the Loans made by it
hereunder); provided, however, that no written consent of the Administrative
Agent shall be required (1) in connection with any assignment by a Lender to an
Affiliate of such Lender or a Related Fund or (2) if such assignment is in
connection with any merger, consolidation, sale, transfer, or other disposition
of all or any substantial portion of the business or loan portfolio of such
Lender. Each such assignment shall be in an amount which is at least $500,000 or
a multiple of $500,000 in excess thereof (except such minimum amount shall not
apply to an assignment by a Lender (x) of all, but not less than all, of its
rights and obligations under this Agreement (including, without limitation, all
the Loans made by it hereunder), (y) to an Affiliate of such Lender or a Related
Fund of such Lender or (z) to a group of new Lenders, each of whom is an
Affiliate or Related Fund of each other to the extent the aggregate amount to be
assigned to all such new Lenders is at least $500,000 or a multiple of $500,000
in excess thereof, and such minimum amounts may be waived by the Collateral
Agent in its sole discretion for any other assignments). The parties to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance, an Assignment and Acceptance, together with any promissory note
subject to such assignment and such parties shall deliver to the Administrative
Agent, unless waived by the Administrative Agent in its sole discretion, a
processing and recordation fee of $3,500 (except the payment of such fee shall
not be required if the assignee is an Affiliate or Related Fund of a Lender).
Upon such execution, delivery and acceptance, from and after the effective date
specified in each Assignment and Acceptance, which effective date shall be at
least three (3) Business Days after the delivery thereof to the Administrative
Agent (or such shorter period as shall be agreed to by the Administrative Agent
and the parties to such assignment), (i) the assignee thereunder shall become a
“Lender” hereunder and, in addition to the rights and obligations hereunder held
by it immediately prior to such effective date, shall have the rights and
obligations hereunder that have been assigned to it pursuant to such Assignment
and Acceptance and (ii) the assigning Lender thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
     (c) By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower or any Guarantor or the performance or observance by the Borrower or
any Guarantor of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate

- 62 -



--------------------------------------------------------------------------------



 



to make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
assigning Lender, any Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents; (v) such assignee appoints and authorizes the Agents to
take such action as agents on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Agents by the
terms hereof and thereof, together with such powers as are reasonably incidental
hereto and thereto; and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement and the other Loan Documents are required to be performed by it as a
Lender.
     (d) The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain, or cause to be maintained,
a copy of each Assignment and Acceptance delivered to and accepted by it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the principal amount of the Loans (the “Registered Loans”) owing to
each Lender from time to time. The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
     (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, together with any promissory notes, if any
promissory notes or replacement promissory notes are requested by the assignee
in connection with such assignment, the Administrative Agent shall, if the
Administrative Agent consents to such assignment and if such Assignment and
Acceptance has been completed (i) accept such Assignment and Acceptance and
(ii) record the information contained therein in the Register.
     (f) A Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide). Any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of the assignment or sale of any
Registered Loan (and the registered note, if any, evidencing the same), the
Agents shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary.

- 63 -



--------------------------------------------------------------------------------



 



     (g) In the event that any Lender sells participations in a Registered Loan,
such Lender shall maintain a register, acting solely for this purpose as a
non-fiduciary agent of the Borrower, on which it enters the name of all
participants in the Registered Loans held by it (the “Participant Register”). A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.
     (h) Any foreign Person who purchases or is assigned or participates in any
portion of such Registered Loan shall comply with Section 2.07(d).
     (i) Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Loans made by it); provided, that (i) such Lender’s obligations
under this Agreement and the other Loan Documents shall remain unchanged;
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents; and (iii) a participant shall not be entitled to
require such Lender to take or omit to take any action hereunder except
(A) action directly effecting an extension of the maturity dates or decrease in
the principal amount of the Loans, (B) action directly effecting an extension of
the due dates or a decrease in the rate of interest payable on the Loans or the
fees payable under this Agreement, or (C) actions directly effecting a release
of all or a substantial portion of the Collateral or a release of the Borrower
or any Guarantor from any of the Obligations (except as set forth in
Section 10.08 of this Agreement or any other Loan Document). The Borrower agrees
that each participant shall be entitled to the benefits of Section 2.07 and
Section 4.05 of this Agreement with respect to its participation in any portion
of the Loans as if it was a Lender.
     Section 11.08 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telecopier also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.
     Section 11.09 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE

- 64 -



--------------------------------------------------------------------------------



 



OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW
YORK.
     Section 11.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE
BOROUGH OF MANHATTAN, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND THE APPELLATE COURTS OF ANY OF THEM, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER HEREBY IRREVOCABLY
ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFOREMENTIONED COURTS. THE BORROWER HEREBY CONSENTS TO THE
SERVICE OF PROCESS OUT OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH IN
SECTION 11.01. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENTS AND THE
LENDERS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN ANY OTHER
JURISDICTION. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
THE COURTS REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE BORROWER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
     Section 11.11 WAIVER OF JURY TRIAL, ETC. THE BORROWER, EACH AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE BORROWER
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT OR ANY
LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY LENDER

- 65 -



--------------------------------------------------------------------------------



 



WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO
ENFORCE THE FOREGOING WAIVERS. THE BORROWER HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.
     Section 11.12 No Party Deemed Drafter. Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Agreement.
     Section 11.13 Reinstatement; Certain Payments. If any claim is ever made
upon any Agent or any Lender for repayment or recovery of any amount or amounts
received by such Agent or such Lender in payment or on account of any of the
Obligations, such Agent or such Lender shall give prompt notice of such claim to
each other Agent and Lender and the Borrower, and if such Agent or such Lender
repays all or part of such amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over such Agent or such
Lender or any of its property, or (ii) any good faith settlement or compromise
of any such claim effected by such Agent or such Lender with any such claimant,
then and in such event the Borrower agrees that (A) any such judgment, decree,
order, settlement or compromise shall be binding upon it notwithstanding the
cancellation of any Indebtedness hereunder or under the other Loan Documents or
the termination of this Agreement or the other Loan Documents, and (B) it shall
be and remain liable to such Agent or such Lender hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by such Agent or such Lender.
     Section 11.14 Indemnification.
     (a) General Indemnity. In addition to the Borrower’s other Obligations
under this Agreement, the Borrower agrees to defend, protect, indemnify and hold
harmless, each Lender, the Administrative Agent, the Collateral Agent, and each
of their affiliates and each of the respective officers, directors, members,
partners, employees, agents, advisors, attorneys and representatives of each, in
its capacity as such, including without limitation all Lender-Related Persons
and Agent-Related Persons (each, an “Indemnified Party”), from and against any
and all claims, damages, losses, liabilities, and expenses (including, without
limitation, reasonable fees and disbursements of counsel), joint or several,
that may be incurred by or asserted or awarded against any Indemnified Party
(including, without limitation, in connection with or relating to any
investigation, litigation or proceeding or the preparation of any defense in
connection therewith), in each case arising out of or by reason of the Facility,
this Agreement or the other Loan Documents or any of the transactions
contemplated hereby or thereby, or any actual or proposed use of the proceeds of
the Facility (collectively, the “Indemnified Matters”), except to the extent
such claim, damage, loss, liability or expense is found in a final judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence, willful misconduct or bad faith. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower or any
Guarantor, any of their respective directors, security holders or creditors, an
Indemnified Party or any other person, or an

- 66 -



--------------------------------------------------------------------------------



 



Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby or by the other Loan Documents are consummated.
The Borrower further agrees, on its own behalf and on behalf of each Guarantor,
that no Indemnified Party shall have any liability (whether direct or indirect,
in contract, tort, or otherwise) to the Borrower or any Guarantor for or by
reason of the transactions contemplated hereby or by the other Loan Documents,
except for direct damages (as opposed to special, indirect, consequential or
punitive damages (including, without limitation, any loss of profits, business
or anticipated savings)) determined in a final judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
willful misconduct or bad faith. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section 11.14(a) may be
unenforceable because it is violative of any law or public policy, the Borrower
shall contribute the maximum portion which it is permitted to pay and satisfy
under applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by any Indemnified Party. This Indemnity shall survive the repayment of
the Obligations, the termination of the Total Commitment and the discharge of
the Liens granted under the Loan Documents.
     (b) Environmental Indemnity. Without limiting Section 11.14(a) hereof, the
Borrower agrees to defend, indemnify, and hold harmless the Indemnitees against
any and all Environmental Liabilities and Costs and all other claims, demands,
penalties, fines, liability (including strict liability), losses, damages, costs
and expenses (including without limitation, reasonable legal fees and expenses,
consultant fees and laboratory fees), arising out of (i) any Releases or
threatened Releases (x) at any property presently or formerly owned or operated
by the Borrower, or any predecessor in interest, or (y) of any Hazardous
Materials generated and disposed of by the Borrower, or any predecessor in
interest; (ii) any violations by the Borrower, any Guarantor, or any predecessor
in interest of any such Person of Environmental Laws; (iii) any Environmental
Action relating to the Borrower, or any predecessor in interest; (iv) any
personal injury (including wrongful death) or property damage (real or personal)
arising out of exposure to Hazardous Materials used, handled, generated,
transported or disposed by the Borrower, or any predecessor in interest; and
(v) any breach of any warranty or representation regarding environmental matters
made by the Borrower in Section 6.01(q) or the breach of any covenant made by
the Borrower in Section 7.01(i). Notwithstanding the foregoing, the Borrower
shall not have any obligation to any Indemnitee under this subsection
(b) regarding any potential environmental matter covered hereunder which is
caused by the gross negligence, willful misconduct or bad faith of such
Indemnitee, as determined by a final judgment of a court of competent
jurisdiction.
     Section 11.15 Records. The unpaid principal of and interest on the Loans,
the interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, and the accrued and unpaid fees payable pursuant
to Section 2.06 hereof, shall at all times be ascertained from the records of
the Agents, which shall be conclusive and binding absent manifest error.
     Section 11.16 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, each Agent and each Lender and when
the conditions precedent

- 67 -



--------------------------------------------------------------------------------



 



set forth in Section 5.01 hereof have been satisfied or waived in writing by the
Lenders, and thereafter shall be binding upon and inure to the benefit of the
Borrower, each Agent and each Lender, and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of each
Lender, and any assignment by any Lender shall be governed by Section 11.07
hereof.
     Section 11.17 Interest. It is the intention of the parties hereto that each
Agent and each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to such
Agent or such Lender notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document or any agreement entered into in connection with or
as security for the Obligations, it is agreed that the aggregate of all
consideration which constitutes interest under law applicable to any Agent or
any Lender that is contracted for, taken, reserved, charged or received by such
Agent or such Lender under this Agreement or any other Loan Document or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law, any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Agent or such Lender on the principal amount of the Obligations (or, to
the extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender, as applicable,
to the Borrower). If at any time and from time to time (x) the amount of
interest payable to any Agent or any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Agent or such Lender pursuant to this
Section 11.17 and (y) in respect of any subsequent interest computation period
the amount of interest otherwise payable to such Agent or such Lender would be
less than the amount of interest payable to such Agent or such Lender computed
at the Highest Lawful Rate applicable to such Agent or such Lender, then the
amount of interest payable to such Agent or such Lender in respect of such
subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Agent or such Lender until the total
amount of interest payable to such Agent or such Lender shall equal the total
amount of interest which would have been payable to such Agent or such Lender if
the total amount of interest had been computed without giving effect to this
Section 11.17.
     For purposes of this Section 11.17, the term “applicable law” shall mean
that law in effect from time to time and applicable to the loan transaction
between the Borrower, on the one hand, and the Agents and the Lenders, on the
other, that lawfully permits the charging and collection of the highest
permissible, lawful non-usurious rate of interest on such loan transaction and
this Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.
     Section 11.18 Confidentiality. Each Agent and each Lender agrees (on behalf
of itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of

- 68 -



--------------------------------------------------------------------------------



 



comparable lenders, any non-public information supplied to it by the Borrower
pursuant to this Agreement or the other Loan Documents which is identified in
writing by the Borrower as being confidential at the time the same is delivered
to such Person (and which at the time is not, and does not thereafter become,
publicly available or available to such Person from another source not known to
be subject to a confidentiality obligation to such Person not to disclose such
information), provided that nothing herein shall limit the disclosure of any
such information (i) to the extent required by statute, rule, regulation or
judicial process, (ii) to outside counsel for any Agent or any Lender, (iii) to
examiners, auditors or accountants, (iv) in connection with any litigation to
which any Agent or any Lender is a party or (v) to any assignee or participant
(or prospective assignee or participant) so long as such assignee or participant
(or prospective assignee or participant) first agrees, in writing, to be bound
by confidentiality provisions similar in substance to this Section 11.18.
Notwithstanding the foregoing, each Agent and each Lender may disclose to any
and all Persons, without limitation of any kind, the tax treatment and tax
structure of the financing contemplated by this Agreement, and all materials of
any kind (including opinions or other tax analyses) that are provided to any
Agent or any Lender relating to such tax treatment and tax structure. Each Agent
and each Lender agrees that, upon receipt of a request or identification of the
requirement for disclosure pursuant to clause (iv) hereof, it will make
reasonable efforts to keep the Borrower informed of such request or
identification; provided that the Borrower acknowledges that each Agent and each
Lender may make disclosure as required or requested by any Governmental
Authority or representative thereof and that each Agent and each Lender may be
subject to review by regulatory agencies and may be required to provide to, or
otherwise make available for review by, the representatives of such parties or
agencies any such non-public information.
     Section 11.19 Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.
     Section 11.20 Termination. On the date of Termination, (a) this Agreement
and all other Loan Documents (and all Liens granted thereunder) shall terminate,
except Sections 2.07, 4.05, 10.05, 11.04, 11.05, 11.09, 11.10, 11.11, 11.13,
11.14 and any other provisions thereof which expressly survive termination, and
(b) the Agents will, at the Borrower’s sole expense, execute and deliver any
termination statement, lien releases, re-assignment of trademarks, discharges of
security interests, and other similar discharge or release documents as are
reasonably necessary to release any Lien or either Agent and all notices of
security interests and liens previously filed by either Agent with respect to
the Collateral.
     Section 11.21 Limitation on Suits by Agents and Lenders. Each Agent and
each Lender in any capacity agrees that it will not bring any legal action or
proceeding against any of the Borrower’s directors or officers (other than the
CRO referred to in Section 5.01(h)) seeking damages or other legal redress
arising solely from (a) the appointment by the Borrower of such CRO or (b) the
acts or omissions of such CRO while serving as such.

- 69 -



--------------------------------------------------------------------------------



 



     Section 11.22 Public Announcements.  The Borrower agrees that it will not
make any public filing, announcement or other disclosure of the Facility or this
Agreement or the other Loan Documents without giving the Lenders at least three
(3) Business Days’ prior notice thereof, which notice shall include a copy of
the proposed filing, announcement or other disclosure; provided, however, that
the Borrower shall not be obligated to provide three (3) Business Days’ prior
notice of any such disclosure contained in court filings made by the Borrower so
long as, other than with respect to any such filings made in a Chapter 11 Case,
the Borrower shall have given such notice to the Lenders as soon as practicable
before or, if prior notice is impracticable, after such filing.  In addition,
the Borrower will not name or otherwise disclose the identity of any Lender or
any Affiliate of any Lender in any such filing, announcement or disclosure,
unless contained in a court filing made by the Borrower in a Chapter 11 Case or
otherwise required under applicable law or rules promulgated by the SEC, without
the prior written consent of such Lender, which consent is in the sole
discretion of such Lender.
[Signature pages follow.]

- 70 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            BORROWER:

IDLEAIRE TECHNOLOGIES CORPORATION
      By:           Name:           Title:           COLLATERAL AGENT AND
ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:           Name:           Title:      

71



--------------------------------------------------------------------------------



 



         

              LENDERS:
 
            AIRLIE OPPORTUNITY MASTER FUND, LTD.
 
       
 
  By:    
 
       
 
      Name: Steve Ezzes
 
      Title: Managing Director
 
            Notice Address:
 
            Airlie Group     115 East Putnam Ave.     Greenwich, CT 06830    
Attention: Steve Ezzes     Facsimile: (203) 661-0479     Email:
Steve@airliegroup.com

72



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            Notice Address:
 
            SLT Custom Support     JPMorgan Chase Bank, N.A.     MCC 3/OPS2    
500 Stanton Christiana Road     Newark, DE 19713     Attention: Michael J.
Samalonis     Facsimile: (302) 634-4110     Email:
SLT_Custom_Support@jpmchase.com

73



--------------------------------------------------------------------------------



 



              KENMONT SPECIAL OPPORTUNITIES MASTER FUND, L.P.
 
            By: KENMONT INVESTMENTS MANAGEMENT, L.P., its Investment Manager
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            Notice Address:
 
            Kenmont Investments Management, L.P.     711 Louisiana St.,
Suite 1750     Houston, Texas 77002     Attention: Stacey Ostrom     Facsimile:
(713) 223-0930     Email: sostrom@kenmontinvestments.com
 
            MIESQUE FUND LIMITED
 
       
 
  By: KENMONT INVESTMENTS MANAGEMENT, L.P., its Investment Manager
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            Notice Address:
 
            Kenmont Investments Management, L.P.     711 Louisiana St.,
Suite 1750     Houston, Texas 77002     Attention: Stacey Ostrom     Facsimile:
(713) 223-0930     Email: sostrom@kenmontinvestments.com

74



--------------------------------------------------------------------------------



 



              SV SPECIAL SITUATIONS MASTER FUND LTD.
 
       
 
  By:   STAGG CAPITAL GROUP
 
       
 
  By:    
 
       
 
      Name: Scott A. Stagg
 
      Title: Managing Member
 
            Notice Address:
 
            SV Special Situations Fund      Stagg Capital Group LLC     3
Greenwich Office Park     Greenwich, CT 06831     Attention: Mark Focht    
Facsimile: (203) 660-6210     Email: mark@svfunds.com
 
           
PIERCE DIVERSIFIED TRADING STRATEGY FUND LLC
 
       
 
  By:   PIERCE DIVERSIFIED STRATEGY HOLDINGS FUND, LLC
 
       
 
  By:    
 
       
 
      Name: Scott A. Stagg
Title: Trading Advisor
 
            Notice Address:
 
            SV Special Situations Fund      Stagg Capital Group LLC     3
Greenwich Office Park     Greenwich, CT 06831     Attention: Mark Focht    
Facsimile: (203) 660-6210     Email: mark@svfunds.com

75



--------------------------------------------------------------------------------



 



             
WHITEBOX HEDGED HIGH YIELD PARTNERS, LP
 
       
 
  By:   WHITEBOX HEDGED HIGH YIELD ADVISORS, LLC
 
       
 
  By:   WHITEBOX ADVISORS, LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            Notice Address:
 
            Whitebox Advisors     3033 Excelsior Blvd., Suite 300    
Minneapolis, MN 55416     Attention: Barb Reller     Facsimile: (612) 253-6151  
  Email: BReller@whiteboxadvisors.com

76



--------------------------------------------------------------------------------



 



              WILFRID AUBREY GROWTH FUND, L.P.
 
       
 
  By:   WILFRID AUBREY ASSOCIATES LLC, a Delaware limited liability company, its
general partner
 
       
 
  By:    
 
       
 
      Name: Nicholas W. Walsh CFA
 
      Title: Principal
 
            Notice Address:
 
            Wilfrid Aubrey LLC     100 William Street, Suite 1850     New York,
NY 10038     Attention: Deirdre Simon     Facsimile: (212) 675-3626     Email:
simond@wilfridaubrey.com

              WILFRID AUBREY INTERNATIONAL LIMITED
 
       
 
  By:   WILFRID AUBREY LLC, a Delaware limited liability company, its Investment
Manager
 
       
 
  By:    
 
       
 
      Name: Nicholas W. Walsh CFA
 
      Title: Principal
 
            Notice Address:
 
            Wilfrid Aubrey LLC     100 William Street, Suite 1850     New York,
NY 10038     Attention: Deirdre Simon     Facsimile: (212) 675-3626     Email:
simond@wilfridaubrey.com

77